UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010. OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number1-12202 ONEOK PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 93-1120873 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 West Fifth Street, Tulsa, OK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(918) 588-7000 Securities registered pursuant to Section 12(b) of the Act: Common units New York Stock Exchange (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes X No. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Registration S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer XAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X. Aggregate market value of the common units held by non-affiliates based on the closing trade price on June 30, 2010, was $4.2 billion. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Class Outstanding at February 14, 2011 Common units Class B units 65,413,677 units 36,494,126 units DOCUMENTS INCORPORATED BY REFERENCE: None. Table of Contents ONEOK PARTNERS, L.P. 2 Part I. Page No. Item 1. Item 1A. Item 1B. Business Risk Factors Unresolved Staff Comments 5-16 16-31 31 Item 2. Properties 31-33 Item 3. Legal Proceedings 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Part II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 34-35 Item 6. Selected Financial Data 36 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 36-56 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 57-58 Item 8. Financial Statements and Supplementary Data 59-90 Item 9. Item 9A. Item 9B. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Controls and Procedures Other Information 90 90 91 Part III. Item 10. Directors, Executive Officers and Corporate Governance 91-98 Item 11. Executive Compensation 98-104 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 105-106 Item 13. Certain Relationships and Related Transactions, and Director Independence 106-109 Item 14. Principal Accounting Fees and Services 109-110 Part IV. Item 15. Exhibits, Financial Statement Schedules 110-114 Signatures As used in this Annual Report, references to “we,” “our,” “us” or the “Partnership” refer to ONEOK Partners, L.P., its subsidiary, ONEOK Partners Intermediate Limited Partnership, and its subsidiaries, unless the context indicates otherwise. 2 Table of Contents GLOSSARY The abbreviations, acronyms and industry terminology used in this Annual Report are defined as follows: AFUDC Allowance for funds used during construction Annual Report Annual Report on Form 10-K for the year ended December 31, 2010 ASU Accounting Standards Update Bbl Barrels, 1 barrel is equivalent to 42 United States gallons Bbl/d Barrels per day BBtu/d Billion British thermal units per day Bcf Billion cubic feet Bcf/d Billion cubic feet per day Bighorn Gas Gathering Bighorn Gas Gathering, L.L.C. Black Mesa Pipeline Black Mesa Pipeline, Inc. Btu(s) British thermal units, a measure of the amount of heat required to raise the temperature of one pound of water one degree Fahrenheit Bushton Plant Bushton Gas Processing Plant CFTC Commodities Futures Trading Commission Clean Air Act Federal Clean Air Act, as amended Clean Water Act Federal Water Pollution Control Act, as amended EBITDA Earnings before interest expense, income taxes, depreciation and amortization EBITDAR Earnings before interest expense, income taxes, depreciation and amortization, and rent expense EPA United States Environmental Protection Agency Exchange Act Securities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fort Union Gas Gathering Fort Union Gas Gathering, L.L.C. GAAP Accounting principles generally accepted in the United States of America Guardian Pipeline Guardian Pipeline, L.L.C. Heartland Heartland Pipeline Company Intermediate Partnership ONEOK Partners Intermediate Limited Partnership, a wholly owned subsidiary of ONEOK Partners, L.P. IRS Internal Revenue Service KCC Kansas Corporation Commission KDHE Kansas Department of Health and Environment LIBOR London Interbank Offered Rate Lost Creek Gathering Company Lost Creek Gathering Company, L.L.C. MBbl Thousand barrels MBbl/d Thousand barrels per day MDth/d Thousand dekatherms per day Midwestern Gas Transmission Midwestern Gas Transmission Company MMBbl Million barrels MMBtu Million British thermal units MMBtu/d Million British thermal units per day MMcf/d Million cubic feet per day Moody’s Moody’s Investors Service, Inc. Natural Gas Act Natural Gas Act of 1938, as amended Natural Gas Policy Act Natural Gas Policy Act of 1978, as amended NBP Services NBP Services, LLC, a wholly owned subsidiary of ONEOK NGL products Marketable natural gas liquid purity products, such as ethane, ethane/propane mix, propane, iso-butane, normal butane and natural gasoline NGL(s) Natural gas liquid(s) Northern Border Pipeline Northern Border Pipeline Company NYMEX New York Mercantile Exchange NYSE New York Stock Exchange OBPI ONEOK Bushton Processing Inc. OCC Oklahoma Corporation Commission OkTex Pipeline OkTex Pipeline Company, L.L.C. 3 Table of Contents ONEOK ONEOK, Inc. ONEOK NB ONEOK NB Company, a wholly owned subsidiary of ONEOK ONEOK Partners GP ONEOK Partners GP, L.L.C., a wholly owned subsidiary of ONEOK and our sole general partner OPIS Oil Price Information Service Overland Pass Pipeline Company Overland Pass Pipeline Company LLC Partnership Agreement Third Amended and Restated Agreement of Limited Partnership of ONEOK Partners, L.P., as amended Partnership Credit Agreement The Partnership’s $1.0 billion amended and restated revolving credit agreement dated March 30, 2007 POP Percent of Proceeds Quarterly Report Quarterly Report(s) on Form 10-Q RRC Railroad Commission of Texas S&P Standard & Poor’s Rating Group SEC Securities and Exchange Commission Securities Act Securities Act of 1933, as amended TransCanada TransCanada Corporation Viking Gas Transmission Viking Gas Transmission Company XBRL eXtensible Business Reporting Language The statements in this Annual Report that are not historical information, including statements concerning plans and objectives ofmanagement for future operations, economic performance or related assumptions, are forward-looking statements.Forward-looking statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “should,” “goal,” “forecast,” “guidance,” “could,” “may,” “continue,” “might,” “potential,” “scheduled”and other words and terms of similar meaning.Although we believe that our expectations regarding future events are based on reasonable assumptions, we can give no assurance that such expectations or assumptions will be achieved.Important factors that could cause actual results to differ materially from those in the forward-looking statements are described under Part I,Item 1A, Risk Factors, and Part II, Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operation, and “Forward-Looking Statements,” in this Annual Report. 4 Table of Contents PART I ITEM 1.BUSINESS GENERAL ONEOK Partners, L.P. is a publicly traded Delaware master limited partnership that was formed in 1993.Our common units are listed on the NYSE under the trading symbol “OKS.”We are one of the largest publicly traded master limited partnerships and a leader in the gathering, processing, storage and transportation of natural gas in the United States.In addition, we own one of the nation’s premier natural gas liquids systems, connecting NGL supply in the Mid-Continent and Rocky Mountain regions with key market centers. DESCRIPTION OF BUSINESS Partnership Structure We are managed under the direction of the Board of Directors of our sole general partner, ONEOK Partners GP, which consists of 10 members.Seven of our Board members qualify as independent under the listing standards of the NYSE and also serve as the Audit Committee of ONEOK Partners GP.Four of our independent directors serve on the Conflicts Committee. ONEOK Partners GP is a wholly owned subsidiary of ONEOK.Three of our Board members who are independent under NYSE listing standards and one management member of our Board are also members of ONEOK’s Board of Directors.ONEOK and its subsidiaries own a 42.8-percent aggregate equity interest in us. Business Strategy Our primary business strategy is to increase distributable cash flow through consistent and sustainable earnings growth while focusing on safe, reliable, environmentally responsible and legally compliant operations for our customers, employees, contractors and the public through the following: · Operate in a safe, reliable and environmentally responsible manner - environmental, safety and health issues continue to be a primary focus for us; our emphasis on environmental, safety and health initiatives has produced improvements in the key indicators we track; · Grow fee-based earnings - we added to our fee-based earnings with the completion of more than $2.0 billion of capital projects completed in 2009, which generate predominately fee-based earnings; · Increase cash distributions - during 2010, cash distributions increased by one cent per unit each quarter, an approximate 3.0 percent increase compared with 2009; · Develop and execute internally generated growth projects - 2010 was the first full year of earnings from our more than $2.0 billion of capital projects completed in 2009; we announced in 2010 and early 2011 an additional $1.8 billion to $2.1 billion in new capital projects in the Bakken Shale, the Cana-Woodford Shale and the Granite Wash areas,which, when completed, we anticipate will provide us additional earnings and cash flows; · Execute strategic acquisitions that provide long-term value - we remain a disciplined buyer of assets and continue to evaluate assets that come to market. We did not consummate any acquisitions in 2010; · Manage our balance sheet and maintain strong credit ratings - our balance sheet remains strong, ending 2010 with a capital structure of 50-percent debt and 50-percent equity.We will seek to maintain our investment-grade credit ratings; and · Attract, develop and retain employees to support strategy execution - we continue to execute on our recruiting strategy that targets colleges, universities and vocational technical schools in our operating areas. We also continue to focus on employee development efforts with our current employees. 5 Table of Contents EXECUTIVE SUMMARY Our 2010 operating results include the benefits from a full year of operation of more than $2.0 billion in growth projects completed in 2009, reflecting increases in volumes gathered, fractionated and sold in our Natural Gas Liquids segment, capacity contracted in our Natural Gas Pipelines segment and volumes processed in the Williston Basin in our Natural Gas Gathering and Processing segment.We expect continued development of the reserves in the Bakken Shale and Three Forks formations in the Williston Basin and in the Cana-Woodford Shale and Granite Wash areas in Oklahoma and Texas as drilling activities increase in these areas. We announced approximately $1.8 billion to $2.1 billion in growth projects in 2010 and early 2011, primarily in the Williston Basin in North Dakota and the Cana-Woodford Shale and Granite Wash areas in Oklahoma and Texas that will enable us to meet the rapidly growing needs of crude oil and natural gas producers as they increase their drilling activities. Drilling rig counts in Dunn, McKenzie and Williams counties in North Dakota have increased dramatically since the beginning of 2010.The development of the reserves in the Bakken Shale and Three Forks formations in the Williston Basin are being driven primarily by crude oil economics, with the associated natural gas production having a high NGL content.Current natural gas processing and natural gas liquids infrastructure in the Williston Basin is being expanded to accommodate the additional production from the increased development activities. We have announced plans to invest $1.5 to $1.8 billion in the Williston Basin in North Dakota. In addition to the growth projects in the Williston Basin, we have announced plans to invest approximately $270 million to $330 million in our existing Mid-Continent infrastructure, primarily in the Cana-Woodford Shale and Granite Wash areas.The expansions and upgrades will increase our ability to accommodate the growing natural gas and NGL supply from producers and natural gas processors as drilling activities increase in these areas.These investments will expand our ability to transport raw NGLs from these supply areas to fractionation facilities in Kansas, Oklahoma and Texas and distribute purity NGL products to the Mid-Continent, Gulf Coast and upper Midwest market centers.A portion of these investments will also allow us to increase utilization of our natural gas processing capacity in Oklahoma. During 2010, we paid cash distributions totaling $4.46 per unit, an increase of approximately 3.0 percent over the $4.33 per unit paid during 2009.In January 2011, our general partner declared a cash distribution of $1.14 per unit ($4.56 per unit on an annualized basis), an increase of approximately 3.6 percent over the $1.10 declared in January 2010. During 2010, we utilized available cash, our Partnership Credit Agreement, our commercial paper program and the proceeds from the sale of a 49-percent ownership interest in Overland Pass Pipeline Company to fund our short-term liquidity needs, repay $250 million of maturing senior notes and fund our capital expenditures.Additionally, we accessed the public equity markets in February 2010, generating net proceeds of approximately $322.7 million for our long-term financing needs. In January 2011, we completed an underwritten public offering of senior notes generating net proceeds of approximately $1.28 billion.Our ability to continue to access capital markets for debt and equity financing under reasonable terms depends on our financial condition, credit ratings and market conditions.We anticipate that our cash flow generated from operations, existing capital resources and ability to obtain financing will enable us to maintain our current level of operations and our planned operations, as well as fund our capital expenditures. See Item 7,Management’s Discussion andAnalysis of Financial Condition and Results of Operation, for information on our growth projects, results of operations, liquidity and capital resources. SEGMENT FINANCIAL INFORMATION Operating Income, Customers and Total Assets - See Note N of the Notes to Consolidated Financial Statements in this Annual Report for disclosure by segment of our operating income and total assets and for a discussion of revenues from external customers. NARRATIVE DESCRIPTION OF BUSINESS Natural Gas Gathering and Processing Business Strategy -We pursue growth through new well connections, system expansions and extensions, construction of new plants and strategic acquisitions.We recently announced plans to construct three new natural gas processing plants in the Williston Basin in North Dakota and we completed an expansion connecting our gathering assets in western Oklahoma 6 Table of Contents with our processing assets in central Oklahoma.We seek to restructure expiring contracts to mitigate commodity price exposure and improve profitability.We also seek to provide safe, reliable, efficient and consistent operations of our natural gas gathering and processing assets, while managing costs. Description of Business -Our Natural Gas Gathering and Processing segment’s operations include gathering and processing of natural gas produced from crude oil and natural gas wells.We gather and process natural gas in the Mid-Continent region, which includes the Anadarko Basin of Oklahoma that contains the NGL-rich Cana-Woodford Shale formation and the Hugoton and Central Kansas Uplift Basins of Kansas.We also gather and/or process natural gas in two producing basins in the Rocky Mountain region: the Williston Basin, which spans portions of Montana and North Dakota and includes the oil-producing, NGL-rich Bakken Shale and Three Forks formations, and the Powder River Basin of Wyoming.The natural gas we gather in the Powder River Basin of Wyoming is coal-bed methane, or dry natural gas, that does not require processing or NGL extraction in order to be marketable; dry natural gas is gathered, compressed and delivered into a downstream pipeline or marketed for a fee. In the Mid-Continent region and the Williston Basin, unprocessed natural gas is compressed and transported through pipelines to processing facilities where volumes are aggregated, treated and processed to remove water vapor, solids and other contaminants, and to extract NGLs in order to provide marketable natural gas, commonly referred to as residue gas.The residue gas, which consists primarily of methane, is compressed and delivered to natural gas pipelines for transportation to end users.When the NGLs are separated from the unprocessed natural gas at the processing plants, the NGLs are generally in the form of a mixed, unfractionated NGL stream.This unfractionated NGL stream is shipped to fractionators where, through the application of heat and pressure, the unfractionated NGL stream is separated into NGL products.Our natural gas and NGL products are sold to affiliates and a diverse customer base. Our natural gas processing operations primarily utilize field gas processing plants to extract NGLs and remove water vapor and other contaminants from the unprocessed natural gas stream.Field gas processing plants process natural gas gathered from multiple producing wells. We generally gather and process natural gas under the following types of contracts. · POP - Under a POP contract, we retain a percentage of the NGLs and/or a percentage of the residue gas as payment for gathering, treating, compressing and processing the producer’s natural gas.The producer may take its share of the NGLs and residue gas in-kind or receive its share of proceeds from our sale of the commodities.POP contracts expose us to both natural gas and NGL commodity price risk but economically align us with the producer because we both benefit from higher commodity prices.This type of contract represented approximately 35 percent and 32 percent of contracted volumes for 2010 and 2009, respectively.There are a variety of factors that directly affect our POP margins, including: - the percentages of products retained that represent our equity NGL, condensate and residue gas sales volumes; - transportation and fractionation costs incurred on the NGLs; and - the natural gas, crude oil and NGL prices received for our retained products. · Fee - Under a fee-based contract, we are paid a fee for the services provided that is based on Btus gathered, treated, compressed and/or processed.The wellhead volume and fees received for the services provided are the main components of our margin for this type of contract.The producer typically takes its NGLs and residue gas in-kind.Our POP and keep-whole contracts also typically include fee provisions, which are a portion of the fees reported in this category.Our fee-based contracts and contract provisions primarily expose us to volumetric risk with minimal commodity price risk and represented approximately 61 percent and 63 percent of contracted volumes for 2010 and 2009, respectively. · Keep-Whole - Under a keep-whole contract, we extract NGLs from the unprocessed natural gas and return to the producer volumes of residue gas containing the same amount of Btus as the unprocessed natural gas that was delivered to us.We retain the NGLs as our fee for processing.Accordingly, we must purchase and return to the producer sufficient volumes of residue gas to replace the Btus that were removed as NGLs through the gathering and processing operation, commonly referred to as “shrink.”This type of contract exposes us to the keep-whole spread, or gross processing spread, which is the relative difference in the economic value between NGLs and natural gas on a Btu basis.This type of contract represented approximately 4 percent and 5 percent of contracted volumes for 2010 and 2009, respectively, with approximately 85 percent and 84 percent of that contracted volume containing language that effectively converts these contracts into fee contracts when the gross processing spread is negative.The main factors that affect our keep-whole margins include: - shrink; - plant fuel consumed; - transportation and fractionation costs incurred on the NGLs; 7 Table of Contents - gross processing spread; and - the natural gas, crude oil and NGL prices received for products sold. Revenues of this segment are derived primarily from fee and POP contracts.We expect that our recently announced capital projects will provide additional revenues from fee and POP contracts when completed.We use derivative instruments to mitigate our sensitivity to fluctuations in the natural gas, crude oil and NGL prices received for our share of volumes. Unconsolidated Affiliates - Our Natural Gas Gathering and Processing segment includes the following unconsolidated affiliates: · 49-percent ownership interest in Bighorn Gas Gathering, which operates a major coal-bed methane gathering system serving a broad production area in northeast Wyoming; · 37-percent ownership interest in Fort Union Gas Gathering, which gathers coal-bed methane gas produced in the Powder River Basin and delivers natural gas into the interstate pipeline grid; · 35-percent ownership interest in Lost Creek Gathering Company, which gathers natural gas produced from conventional wells in the Wind River Basin of central Wyoming and delivers natural gas into the interstate pipeline grid; and · 10-percent ownership interest in Venice Energy Services Co., LLC, a natural gas processing complex near Venice, Louisiana. See Note K of the Notes to Consolidated Financial Statements in this Annual Report for additional discussion of our unconsolidated affiliates. Market Conditions and Seasonality -Supply - Natural gas supply is affected by rig availability, operating capability and producer drilling activity, which is sensitive to commodity prices, exploration success, access to capital and regulatory control.Higher crude oil prices and advances in horizontal drilling and completion technology are having a positive impact on drilling activity in the shale areas, providing an offset to the less favorable supply projections in the non-shale areas. In the Mid-Continent region, our natural gas gathering and processing assets in the Anadarko Basin of Oklahoma and the Hugoton and Central Kansas Uplift Basins of Kansas are well established.We anticipate continuing volumetric declines in most non-shale wells that supply our natural gas gathering and processing operations; however, we expect this to be more than offset by the increased drilling activity in the Cana-Woodford Shale area of Western Oklahoma, in which we have a substantial natural gas gathering and processing position. In the Rocky Mountain region, our Williston Basin volumes are growing as drilling activity increases, primarily driven by producer development of Bakken Shale oil wells, which also produce natural gas containing significant amounts of NGLs; however, we have seen declines in gathered natural gas volumes in the Powder River Basin. Demand-Demand for natural gas gathering and processing services is typically aligned with the production of natural gas.Our natural gas processing plant operations can be adjusted to respond to market conditions, such as demand for ethane.By changing operating parameters at certain plants, we can reduce, to some extent, the amount of ethane and propane recovered if prices or processing margins are unfavorable. Commodity Prices - Crude oil, natural gas and NGL prices are volatile due to market conditions such as storage injection and withdrawal rates, available storage capacity and demand for our products by the petrochemical industry and other consumers.We are exposed to commodity price risk and the cost of natural gas transportation at various market locations as a result of receiving commodities through our POP contracts in exchange for our services.To a lesser extent, exposures arise from the gross processing spread with respect to our keep-whole contracts. Seasonality - Some of this segment’s products are subject to weather-related seasonal demand.Cold temperatures typically increase demand for natural gas and propane, which are used to heat homes and businesses.Warm temperatures typically drive demand for natural gas used for gas-fired electric generation needed to meet the electricity-generation demand required to cool residential and commercial properties.Demand for iso-butane and natural gasoline, which are primarily used by the refining industry as blending stocks for motor fuel, may also be subject to some variability as automotive travel increases and as seasonal gasoline formulation standards are implemented.During periods of peak demand for a certain commodity, prices for that product typically increase, which may influence processing decisions. Competition- The natural gas gathering and processing business remains relatively fragmented despite significant consolidation in the industry.We compete for natural gas supplies with major integrated oil companies, independent exploration and production companies that have gathering and processing assets, pipeline companies and their affiliated 8 Table of Contents marketing companies, national and local natural gas gatherers and processors, and marketers in the Mid-Continent and Rocky Mountain regions.The factors that typically affect our ability to compete for natural gas supplies are: · fees charged under our gathering and processing contracts; · pressures maintained on our gathering systems; · location of our gathering systems relative to those of our competitors; · location of our gathering systems relative to drilling activity; · efficiency and reliability of our operations; and · delivery capabilities that exist in each system and plant location. We are responding to these industry conditions by making capital investments to construct and expand our assets, improve natural gas processing efficiency and reduce operating costs, evaluating consolidation opportunities to maximize earnings, and renegotiating low-margin contracts.The principal goal of the contract renegotiation effort is to improve margins and reduce risk. Government Regulation -The FERC has traditionally maintained that a natural gas processing plant is not a facility for the transportation or sale for resale of natural gas in interstate commerce and, therefore, is not subject to jurisdiction under the Natural Gas Act.Although the FERC has made no specific declaration as to the jurisdictional status of our natural gas processing operations or facilities, our natural gas processing plants are primarily involved in removing NGLs and, therefore, we believe, are exempt from FERC jurisdiction.The Natural Gas Act also exempts natural gas gathering facilities from the jurisdiction of the FERC.We believe our natural gas gathering facilities and operations meet the criteria used by the FERC for non-jurisdictional natural gas gathering facility status.However, we are subject to FERC regulations that require us to publicly post certain natural gas flow information on our websites.Interstate transmission facilities remain subject to FERC jurisdiction.The FERC has historically distinguished between these two types of facilities, either interstate or intrastate, on a fact-specific basis.We transport residue natural gas from our natural gas processing plants to interstate pipelines in accordance with Section 311(a) of the Natural Gas Policy Act. Oklahoma, Kansas, Wyoming, Montana and North Dakota also have statutes regulating, to various degrees, the gathering of natural gas in those states.In each state, regulation is applied on a case-by-case basis if a complaint is filed against the gatherer with the appropriate state regulatory agency. See further discussion in the “Environmental and Safety Matters” section. Natural Gas Pipelines Business Strategy - We seek to increase throughput and growth of our existing natural gas pipelines and storage assets through extensions and expansions supported by long-term transportation and storage commitments.We also seek to provide safe, reliable, efficient and consistent operations while maintaining a competitive cost structure.The execution of these strategies seeks to provide incremental fee-based earnings.Extensions and expansions completed in 2009 include the Guardian Pipeline expansion and extension; Viking Gas Transmission Fargo lateral; and the Midwestern Gas Transmission interconnect with the Rockies Express Pipeline. Description of Business - Our Natural Gas Pipelines segment primarily owns and operates regulated natural gas transmission pipelines, natural gas storage facilities and natural gas gathering systems for non-processed gas.We also provide interstate natural gas transportation and storage service in accordance with Section 311(a) of the Natural Gas Policy Act. Our FERC-regulated interstate natural gas pipeline assets transport natural gas through pipelines in North Dakota, Minnesota, Wisconsin, Illinois, Indiana, Kentucky, Tennessee, Oklahoma, Texas and New Mexico.Our interstate pipeline companies include: · Midwestern Gas Transmission, which is a bi-directional system that interconnects with Tennessee Gas Transmission Company’s pipeline near Portland, Tennessee, and with several interstate pipelines near Joliet, Illinois; · Viking Gas Transmission, which transports natural gas from an interconnection with TransCanada’s pipeline near Emerson, Manitoba, to an interconnection with ANR Pipeline Company near Marshfield, Wisconsin; · Guardian Pipeline, which interconnects with several pipelines near Joliet, Illinois, and with local distribution companies in Wisconsin; and · OkTex Pipeline, which has interconnects in Oklahoma, New Mexico and Texas. Our intrastate natural gas pipeline assets in Oklahoma have access to the major natural gas producing areas and transport natural gas throughout the state.We also have access to the major natural gas producing area in south central Kansas.In Texas, our intrastate natural gas pipelines are connected to the major natural gas producing areas in the Texas panhandle and 9 Table of Contents the Permian Basin and transport natural gas to the Waha Hub, where other pipelines may be accessed for transportation to western markets, the Houston Ship Channel market to the east and the Mid-Continent market to the north. We own underground natural gas storage facilities in Oklahoma, Kansas and Texas, which are connected to our intrastate natural gas pipeline assets. Our transportation contracts for our regulated natural gas activities are based upon rates stated in our tariffs.Tariffs specify the maximum rates customers can be charged, which can be discounted to meet competition if necessary, and the general terms and conditions for pipeline transportation service, which are established at FERC or appropriate state jurisdictional agency proceedings known as rate cases.In Texas and Kansas, natural gas storage service is a fee business that may be regulated by the state in which the facility operates and by the FERC for certain types of services.In Oklahoma, natural gas gathering and natural gas storage operations are also a fee business but are not subject to rate regulation by the OCC and have market-based rate authority from the FERC for certain types of services. Our Natural Gas Pipelines segment’s revenues are derived typically from fee-based services provided to our customers.Our fee-based services have increased primarily due to our previously completed capital projects including the Guardian Pipeline expansion and extension; Viking Gas Transmission Fargo lateral; and Midwestern Gas Transmission interconnect with the Rockies Express Pipeline. Our revenues are generated from the following types of fee-based contracts: · Firm Service - Customers can reserve a fixed quantity of pipeline or storage capacity for the term of their contract.Under this type of contract, the customer pays a fixed fee for a specified quantity regardless of their actual usage.The customer then typically pays incremental fees, known as commodity charges, that are based upon the actual volume of natural gas they transport or store, and/or we may retain a specified volume of natural gas in-kind for fuel.Under the firm-service contract, the customer is generally guaranteed access to the capacity they reserve. · Interruptible Service - Customers with interruptible service transportation and storage agreements may utilize available capacity after firm-service requests are satisfied or on an as-available basis.Interruptible service customers are typically assessed fees, such as a commodity charge, based on their actual usage, and/or we may retain a specified volume of natural gas in-kind for fuel.Under the interruptible service contract, the customer is not guaranteed use of our pipelines and storage facilities unless excess capacity is available. Unconsolidated Affiliates - Our Natural Gas Pipelines segment includes the following unconsolidated affiliates: · 50-percent interest in Northern Border Pipeline, an interstate, FERC-regulated pipeline which transports natural gas from the Montana-Saskatchewan border near Port of Morgan, Montana, to a terminus near North Hayden, Indiana; and · 48-percent ownership interest in Sycamore Gas System, a natural gas gathering system with compression located in south central Oklahoma. See Note K of the Notes to Consolidated Financial Statements in this Annual Report for additional discussion of unconsolidated affiliates. Market Conditions and Seasonality - Supply-The supply of natural gas for Viking Gas Transmission and Northern Border Pipeline originates in Canada.Significant factors that can impact the supply of Canadian natural gas transported by our pipelines are the Canadian natural gas available for export, Canadian storage capacity and demand for Canadian natural gas in Canada and United States consumer markets.Guardian Pipeline and Midwestern Gas Transmission access supply from the major producing regions of the Mid-Continent, Rocky Mountains, Canada and Gulf Coast.The supply of natural gas to our Mid-Continent pipelines and storage assets currently depends on the pace of natural gas drilling activity by producers and the decline rate of existing production in the major natural gas production areas in the Mid-Continent region, which includes the Anadarko Basin that contains the Cana-Woodford Shale formation, Hugoton Basin, Central Kansas Uplift Basin, Permian Basin and the Texas Panhandle. Demand- Demand for natural gas pipeline transportation service and natural gas storage is related directly to demand for natural gas in the markets that the natural gas pipelines and storage facilities serve, and is affected by weather, the economy and natural gas and NGL price volatility.Demand for our services can also be impacted as coal-fired electric generators consider natural gas as an alternative fuel. The effect of weather on our natural gas pipelines operations is discussed below under “Seasonality.”The strength of the economy directly impacts manufacturing and industrial companies that consume natural gas.Commodity price volatility can influence producers’ decisions related to the production of natural gas, the level of NGLs processed from natural gas, and natural gas storage injection and withdrawal activity. Commodity Prices - We are exposed to market risk when existing contracts expire and are subject to renegotiation with customers that have competitive alternatives and analyze the market price differential between receipt and delivery points 10 Table of Contents along the pipeline, also known as basis differential, to determine their expected gross margin.The anticipated margin and its variability are important determinants of the transportation rate customers are willing to pay.Natural gas storage revenue is impacted by the differential between forward pricing of natural gas physical contracts and the price of natural gas on the spot market.Our fuel costs and the value of the retained fuel in-kind are also impacted by changes in the price of natural gas. Seasonality-Demand for natural gas is seasonal.Weather conditions throughout North America can significantly impact regional natural gas supply and demand.High temperatures can increase demand for gas-fired electric generation needed to meet the electricity demand required to cool residential and commercial properties.Cold temperatures can lead to greater demand for our transportation services due to increased demand for natural gas to heat residential and commercial properties.Low precipitation levels can impact the demand for natural gas that is used to fuel irrigation activity in the Mid-Continent region. To the extent that pipeline capacity is contracted under firm-service transportation agreements, revenue, which is generated primarily from demand charges, is not significantly impacted by seasonal throughput variations.However, when transportation agreements expire, seasonal demand can impact the value of firm-service transportation capacity. Natural gas storage is necessary to balance the relatively steady natural gas supply with the seasonal demand of residential, commercial and electric power-generation users.The majority of our storage capacity is contracted under firm-service agreements.A small portion of our storage capacity is retained for operational purposes. Competition-Our natural gas pipelines and storage facilities compete directly with other intrastate and interstate pipeline companies and other storage facilities in providing natural gas transportation and storage services.Our natural gas assets primarily serve local distribution companies, large industrial companies, municipalities, irrigation customers, power-generation facilities and marketing companies.Competition among pipelines and natural gas storage facilities is based primarily on fees for services, quality of services provided, current and forward natural gas prices, and proximity to natural gas supply areas and markets.Competition for natural gas transportation services continues to increase as new infrastructure projects are completed and the FERC and state regulatory bodies continue to encourage more competition in the natural gas markets.We believe that we compete effectively with our pipelines and storage assets due to their strategic locations connecting supply areas to market centers and other pipelines. Government Regulation - Our interstate natural gas pipelines are regulated under the Natural Gas Act and Natural Gas Policy Act, which give the FERC jurisdiction to regulate virtually all aspects of this business segment, such as transportation of natural gas, rates and charges for services, construction of new facilities, depreciation and amortization policies, acquisition and disposition of facilities, and the initiation and discontinuation of services. Likewise, our intrastate natural gas pipelines in Oklahoma, Kansas and Texas are regulated by the OCC, KCC and RRC, respectively.While we have flexibility in establishing natural gas transportation rates with customers, there is a maximum rate that we can charge our customers in Oklahoma and Kansas.In Kansas and Texas, natural gas storage may be regulated by the state and by the FERC for certain types of services.In Oklahoma, natural gas gathering and storage are not subject to rate regulation and have market-based rate authority for certain types of services. See further discussion in the “Environmental and Safety Matters” section. Natural Gas Liquids Business Strategy - We seek to increase throughput, maximize facility utilization and efficiently manage the operating costs of our natural gas liquids assets, which consist of facilities that gather, fractionate and treat NGLs and store NGL products in the Mid-Continent and Gulf Coast regions.We also seek to provide safe, reliable, efficient and consistent operations, while providing competitive services.In addition, we seek to increase throughput and to continue to provide cost-effective transportation of NGLs between the Rocky Mountain, Mid-Continent and Gulf Coast regions and the Midwest markets near Chicago, Illinois.We pursue growth of our natural gas liquids assets by making capital investments to expand our access to new supply and market areas and increase our pipeline, fractionation, and storage capacity.These capital investments include the Overland Pass Pipeline and related projects, the Arbuckle Pipeline, the recently announced Bakken Pipeline, Sterling I Pipeline expansion and expansion of our gathering systems to better serve the Cana-Woodford Shale and Granite Wash plays.The execution of these strategies seeks to provide incremental fee-based earnings. Description of Business -Our natural gas liquids assets consist of facilities that gather, fractionate and treat NGLs and store NGL products primarily in Oklahoma, Kansas and Texas.We own or have an ownership interest in FERC-regulated natural gas liquids gathering and distribution pipelines in Oklahoma, Kansas, Texas, Wyoming and Colorado, and terminal and storage facilities in Missouri, Nebraska, Iowa and Illinois.We also own FERC-regulated natural gas liquids distribution and 11 Table of Contents refined petroleum products pipelines in Kansas, Missouri, Nebraska, Iowa, Illinois and Indiana that connect our Mid-Continent assets with Midwest markets, including Chicago, Illinois. The majority of the pipeline-connected natural gas processing plants in Oklahoma, Kansas and the Texas panhandle, which extract NGLs from unprocessed natural gas, are connected to our gathering systems. Most natural gas produced at the wellhead contains a mixture of NGL components, such as ethane, propane, iso-butane, normal butane and natural gasoline.Natural gas processing plants remove the NGLs from the natural gas stream to realize the higher economic value of the NGLs and to meet natural gas pipeline-quality specifications, which limit NGLs in the natural gas stream due to liquid and Btu content.The NGLs that are separated from the natural gas stream at the natural gas processing plants remain in a mixed, unfractionated form until they are gathered, primarily by pipeline, and delivered to fractionators where the NGLs are separated into NGL products.These NGL products are then stored or distributed to our customers, such as petrochemical manufacturers, heating fuel users, ethanol producers, refineries and propane distributors.We also purchase NGLs and condensate from third parties, as well as from our Natural Gas Gathering and Processing segment. Revenues for our Natural Gas Liquids segment are derived primarily from fee-based services provided to our customers and physical optimization of our assets.Our fee-based services have increased primarily due to our previously completed capital projects, including Overland Pass Pipeline and its associated lateral pipelines, and Arbuckle Pipeline.Our sources of revenue are categorized as exchange services, optimization and marketing, pipeline transportation, isomerization and storage, which are defined as follows: · Our exchange services business primarily collects fees to gather, fractionate and treat unfractionated NGLs, thereby converting them into marketable NGL products that are stored and shipped to a market center or customer-designated location. · Our optimization and marketing business utilizes our assets, contract portfolio and market knowledge to capture locational and seasonal price differentials.We transport NGL products between the Mid-Continent and Gulf Coast in order to capture the locational price differentials between the two market centers.Our natural gas liquids storage facilities are also utilized to capture seasonal price variances. · Our pipeline transportation business transports raw NGLs, finished NGL products and refined petroleum products primarily under our FERC-regulated tariffs.Tariffs specify the rates we charge our customers and the general terms and conditions for NGL transportation service on our pipelines. · Our isomerization business captures the price differential when normal butane is converted into the more valuable iso-butane at an isomerization unit in Conway, Kansas.Iso-butane is used in the refining industry to increase the octane of motor gasoline. · Our storage business collects fees to store NGLs at our Mid-Continent and Mont Belvieu facilities. Unconsolidated Affiliates - Our Natural Gas Liquids segment includes the following unconsolidated affiliates: · 50-percent ownership interest in Overland Pass Pipeline Company which operates an interstate natural gas liquids pipeline system extending approximately 760 miles, originating in Wyoming and Colorado and terminating in Kansas; · 50-percent ownership interest in Chisholm Pipeline Company, which operates an interstate natural gas liquids pipeline system extending approximately 185 miles from origin points in Oklahoma and terminating in Kansas; and · 50-percent ownership interest in Heartland, which operates a terminal and pipeline system that transports refined petroleum products in Kansas, Nebraska and Iowa. See Note K of the Notes to Consolidated Financial Statements in this Annual Report for additional discussion of unconsolidated affiliates. Market Conditions and Seasonality -Supply-Supply for our Natural Gas Liquids segment depends on the pace of crude oil and natural gas drilling activity by producers, the decline rate of existing production and the liquid content of the natural gas that is produced and processed.The unfractionated NGLs that we transport are primarily gathered from natural gas processing plants in Oklahoma, Kansas, Texas and the Rocky Mountain region.Our fractionation operations receive NGLs from a variety of processors and pipelines, including affiliates, located in these regions. Our Natural Gas Liquids segment is also affected by operational or market-driven changes that impact the output of natural gas processing plants to which they are connected.The differential between the composite price of NGL products and the price of natural gas, particularly the differential between the price of ethane and the price of natural gas, may influence processing plant NGL output.For the majority of 2010, ethane prices remained above natural gas prices on a relative Btu basis, which resulted in ethane recovery from natural gas processing plants that deliver NGLs to our natural gas liquids gathering pipelines.We expect ethane prices in 2011 to remain above natural gas prices on a relative Btu basis. 12 Table of Contents Demand - Demand for NGLs and the ability of natural gas processors to successfully and economically sustain their operations impacts the volume of unfractionated NGLs produced by natural gas processing plants, thereby affecting the demand for NGL gathering, fractionation and distribution services.Natural gas and propane are subject to weather-related seasonal demand.Other NGL products are affected by economic conditions and the demand associated with the various industries that utilize the commodity, such as butanes and natural gasoline, which are used by the refining industry as blending stocks for motor fuel, denaturant for ethanol and diluents for crude oil.Ethane/propane mix, propane, normal butane and natural gasoline are used by the petrochemical industry to produce chemical products, such as plastic, rubber and synthetic fiber. Commodity Prices - In recent years, crude oil, natural gas and NGL prices have been volatile due to market conditions.We are exposed to market risk associated with adverse changes in the price of NGLs, the basis differential between the Mid-Continent, Chicago, Illinois, and Gulf Coast regions, and the relative price differential between natural gas, NGLs and individual NGL products, which impact our NGL purchases, sales, distribution, exchange and storage revenue.When natural gas prices are higher relative to NGL prices, NGL production may decline, which could negatively impact our exchange services and transportation revenues.When the basis differential between the Mid-Continent and Gulf Coast market centers is narrow, optimization opportunities and NGL shipments may decline, resulting in a decline in margin.NGL storage revenue may be impacted by price volatility and forward pricing of NGL physical contracts versus the price of NGLs on the spot market. Seasonality-Some NGL products produced, gathered and distributed by our natural gas liquids facilities are subject to weather-related seasonal demand, such as propane, which can be used to heat homes during the winter heating season and for agricultural purposes such as grain drying in the fall.Demand for butanes and natural gasoline, which are primarily used by the refining industry as blending stocks for motor fuel, denaturant for ethanol and diluents for crude oil, may also be subject to some variability when automotive travel is higher and during seasonal periods when certain government restrictions on motor fuel blending products are in place. Competition -Our natural gas liquids business competes with other fractionators, intrastate and interstate pipeline companies, storage providers and gatherers for NGL supplies in the Rocky Mountain, Mid-Continent and Gulf Coast regions.The factors that typically affect our ability to compete for NGL supplies are: · quality of services provided; · producer drilling activity; · the petrochemical industry’s level of capacity utilization and feedstock requirements; · fees charged under our contracts; · current and forward NGL prices; · pressures maintained on our gathering systems; · location of our gathering systems relative to our competitors; · location of our gathering systems relative to drilling activity; · proximity to NGL supply areas and markets; · efficiency and reliability of our operations; and · delivery capabilities that exist in each system, plant, fractionator and storage location. We are responding to these industry conditions by making capital investments to access new supplies, increase gathering and fractionation capacity, increase storage, withdrawal and injection capabilities and reduce operating costs so that we may compete effectively.We believe our fractionation, pipelines and storage assets are located strategically, connecting diverse supply areas to market centers. Government Regulation - The operations and revenues of our natural gas liquids pipelines are regulated by various state and federal government agencies.Our interstate natural gas liquids pipelines are regulated by the FERC, which has authority over the terms and conditions of service, rates, including depreciation and amortization policies and initiation of service.In Kansas and Texas, our intrastate natural gas liquids pipelines that provide common carrier service are subject to the jurisdiction of the KCC and RRC, respectively, which have oversight regarding services provided. See further discussion in the “Environmental and Safety Matters” section. FINANCIAL MARKETS LEGISLATION In July 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act) was enacted, representing a far-reaching overhaul of the framework for regulation of United States financial markets. Various regulatory agencies, 13 Table of Contents including the SEC and the CFTC, have proposed regulations for implementation of many of the provisions of the Dodd-Frank Act and are currently seeking comments on the proposals.We expect additional proposed regulations as the remaining provisions of the Dodd-Frank Act are implemented.Until the final regulations are established, we are unable to ascertain how we may be affected.Based on our assessment of the proposed regulations issued to date, we expect to be able to continue to participate in financial markets for hedging certain risks inherent in our business, including commodity and interest-rate risks; however, the costs of doing so may increase as a result of the new legislation.We may also incur additional costs associated with our compliance with the new regulations and anticipated additional record-keeping, reporting and disclosure obligations. ENVIRONMENTAL AND SAFETY MATTERS Pipeline Safety - We are subject to Pipeline and Hazardous Materials Safety Administration regulations, including integrity-management regulations.The Pipeline Safety Improvement Act of 2002 requires pipeline companies to perform integrity assessments on pipeline segments that pass through densely populated areas or near specifically designated high-consequence areas.Currently, Congress is reauthorizing existing Pipeline Safety legislation, and there are also a number of new bills addressing pipeline safety being considered.We are monitoring activity concerning the reauthorization and proposed new legislation, as well as potential changes in the Pipeline and Hazardous Materials Safety Administration’s regulations, to assess the potential impact on our operations.At this time, no revised or new legislation has been enacted, and potential cost, fees or expenses associated with changes or new legislation are unknown.We cannot provide assurance that existing pipeline safety regulations will not be revised or interpreted in a different manner or that new regulations will not be adopted that could result in increased compliance costs or additional operating restrictions. Air and Water Emissions - The Clean Air Act, the Clean Water Act and analogous state laws impose restrictions and controls regarding the discharge of pollutants into the air and water in the United States.Under the Clean Air Act, a federally enforceable operating permit is required for sources of significant air emissions.We may be required to incur certain capital expenditures for air-pollution-control equipment in connection with obtaining or maintaining permits and approvals for sources of air emissions.The Clean Water Act imposes substantial potential liability for the removal of pollutants discharged to waters of the United States and remediation of waters affected by such discharge. Federal, state and regional initiatives to regulate greenhouse gas emissions are under way.We are monitoring federal and state legislation to assess the potential impact on our operations.We estimate our direct greenhouse gas emissions annually as we collect certain greenhouse gas emission data for the previous year.Our most recent estimate indicates that our direct emissions were less than 3.5 million metric tons of carbon dioxide equivalents during 2009.This does not include the carbon dioxide-equivalents of product delivered to certain customers as required by the EPA’s Mandatory Greenhouse Gas Reporting Rule.The EPA’s Mandatory Greenhouse Gas Reporting Rule released in September 2009, requires greenhouse gas emissions reporting for affected facilities on an annual basis, beginning with our 2010 emissions report that will be due in March 2011, and requires us to track the emission equivalents for all NGLs delivered to our customers.Also, the EPA has recently released a subpart to the Mandatory Greenhouse Gas Reporting Rule that will require the reporting of vented and fugitive emissions of methane from our facilities.The new requirements began in January 2011, with the first reporting of fugitive emissions due March 31, 2012.We do not expect the cost to gather this emission data to have a material impact on our results of operations, financial position or cash flows.In addition, the United States Congress has considered and may consider in the future legislation to reduce greenhouse gas emissions, including carbon dioxide and methane.At this time, no rules or legislation have been enacted that assess any costs, fees or expense on any of these emissions. In May 2010, the EPA finalized the “Tailoring Rule” that will regulate greenhouse gas emissions at new or modified facilities that meet certain criteria.Affected facilities will be required to review best available control technology, conduct air-quality analysis, impact analysis and public reviews with respect to such emissions. The rule was phased in beginning January 2011 and, at current emission threshold levels, will have a minimal impact on our existing facilities.The EPA has stated it will consider lowering the threshold levels over the next five years, which could increase the impact on our existing facilities.However, potential costs, fees or expenses associated with the potential adjustments are unknown. In addition, the EPA issued a rule on air-quality standards, “National Emission Standards for Hazardous Air Pollutants for Reciprocating Internal Combustion Engines,” also known as RICE NESHAP, scheduled to be adopted in 2013.The rule will require capital expenditures over the next three years for the purchase and installation of new emissions-control equipment.We do not expect these expenditures to have a material impact on our results of operations, financial position or cash flows. Finally, while the Texas Commission on Environmental Quality (TCEQ) has been delegated primary responsibility for implementing federal environmental programs under the Clean Air Act and Clean Water Act in Texas, the EPA retains program oversight. Recently, an apparent division has arisen between TCEQ and EPA over key aspects of these Texasregulatory programs (including among others, air and new source review permitting). This division led to increased 14 Table of Contents EPA scrutiny of TCEQ’s environmental permitting decisions and uncertainty with respect to how these programs will be administered in the future. Superfund - The Comprehensive Environmental Response, Compensation and Liability Act, also known as CERCLA or Superfund, imposes liability, without regard to fault or the legality of the original act, on certain classes of persons who contributed to the release of a hazardous substance into the environment.These persons include the owner or operator of a facility where the release occurred and companies that disposed or arranged for the disposal of the hazardous substances found at the facility.Under CERCLA, these persons may be liable for the costs of cleaning up the hazardous substances released into the environment, damages to natural resources and the costs of certain health studies.We do not expect our current responsibilities under CERCLA, if any, to have a material impact on our results of operations, financial position or cash flows. Chemical Site Security - The United States Department of Homeland Security (Homeland Security) released an interim rule in April 2007 that requires companies to provide reports on sites where certain chemicals, including many hydrocarbon products, are stored.We completed the Homeland Security assessments, and our facilities were subsequently assigned one of four risk-based tiers ranging from high (Tier 1) to low (Tier 4) risk, or not tiered at all due to low risk.To date, four of our facilities have been given a Tier 4 rating.Facilities receiving a Tier 4 rating are required to complete Site Security Plans and possible physical security enhancements.We do not expect the Site Security Plans and possible security enhancement costs to have a material impact on our results of operations, financial position or cash flows. Pipeline Security - Homeland Security’s Transportation Security Administration, along with the United States Department of Transportation, has completed a review and inspection of our “critical facilities” and identified no material security issues. Environmental Footprint - Our environmental and climate change strategy focuses on taking steps to minimize the impact of our operations on the environment.These strategies include: (i) developing and maintaining an accurate greenhouse gas emissions inventory, according to current rules issued by the EPA; (ii) improving the efficiency of our various pipelines, natural gas processing facilities and natural gas liquids fractionation facilities; (iii) following developing technologies for emissions control; and (iv) following developing technologies to capture carbon dioxide to keep it from reaching the atmosphere. We participate in the EPA’s Natural Gas STAR Program to voluntarily reduce methane emissions.In 2010, we received a Continuing Excellence Award for five years of active participation in the program including consistent reporting of emission-reduction activities by our Natural Gas Pipelines segment.We continue to focus on maintaining low rates of lost-and-unaccounted-for methane gas through expanded implementation of best practices to limit the release of methane gas during pipeline and facility maintenance and operations.Our most recent calculation of our annual lost-and-unaccounted-for natural gas, for all of our business operations, is less than 1 percent of total throughput.We expect to complete our annual estimate for 2010 during the second quarter of 2011 and will post the information on our website when available. EMPLOYEES We do not directly employ any of the persons responsible for managing, operating or providing us with services related to our day-to-day business affairs.We have a service agreement with ONEOK, ONEOK Partners GP and NBP Services (the Services Agreement) under which our operations and the operations of ONEOK and its affiliates can combine or share certain common services in order to operate more efficiently and cost effectively.Under the Services Agreement, ONEOK provides us an equivalent type and amount of services that it provides to its other affiliates, including those services required to be provided pursuant to our Partnership Agreement.ONEOK Partners GP operates Guardian Pipeline, Viking Gas Transmission and Midwestern Gas Transmission according to each pipeline’s operating agreement.ONEOK Partners GP may purchase services from ONEOK and its affiliates pursuant to the terms of the Services Agreement.As of January 31, 2011, we utilized some or all of the services of 1,275 people in addition to the other resources provided by ONEOK and its affiliates. INFORMATION AVAILABLE ON OUR WEBSITE We make available on our website (www.oneokpartners.com) copies of our Annual Reports, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, amendments to those reports filed or furnished to the SEC pursuant to Section 13(a) or 15(d) of the Exchange Act and reports of holdings of our securities filed by our officers and directors under Section 16 of the Exchange Act as soon as reasonably practicable after filing such material electronically or otherwise furnishing it to the SEC.Copies of our Code of Business Conduct, Governance Guidelines, Partnership Agreement and the written charter of our 15 Table of Contents Audit Committee are also available on our website, and we will provide copies of these documents upon request.Our website and any contents thereof are not incorporated by reference into this report. We also make available on our website the Interactive Data Files voluntarily submitted as Exhibit 101 to this Annual Report.In accordance with Rule 402 of Regulation S-T, the Interactive Data Files shall not be deemed to be “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. ITEM 1A.RISK FACTORS Our investors should consider the following risks that could affect us and our business.Although we have tried to discuss key factors, our investors need to be aware that other risks may prove to be important in the future.New risks may emerge at any time, and we cannot predict such risks or estimate the extent to which they may affect our financial performance.Investors should carefully consider the following discussion of risks and the other information included or incorporated by reference in this Annual Report, including “Forward-Looking Statements,” which are included in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operation. RISKS INHERENT IN OUR BUSINESS Market volatility and capital availability could adversely affect our business. The capital and credit markets have experienced volatility and disruption.In many cases, the capital markets have exerted downward pressure on equity values and reduced the credit capacity for companies.Our ability to grow could be constrained if we do not have regular access to the capital and credit markets.Similar or more severe levels of market disruption and volatility may have an adverse affect on us resulting from, but not limited to, disruption of our access to capital and credit markets, difficulty in obtaining financing necessary to expand facilities or acquire assets, increased financing cost and increasingly restrictive covenants. Our operating results may be affected materially and adversely by unfavorable economic and market conditions. Economic conditions worldwide have from time to time contributed to slowdowns in the oil and gas industry, as well as in the specific segments and markets in which we operate, resulting in reduced demand and increased price competition for our products and services.Our operating results in one or more geographic regions may also be affected by uncertain or changing economic conditions within that region.Volatility in commodity prices may have an impact on many of our customers, which, in turn, could have a negative impact on their ability to meet their obligations to us.If global economic and market conditions (including volatility in commodity markets), or economic conditions in the United States or other key markets, remain uncertain or persist, spread or deteriorate further, we may experience material impacts on our business, financial condition, results of operations and liquidity. The volatility of natural gas, crude oil and NGL prices could adversely affect our cash flow. A significant portion of our revenues are derived from the sale of commodities that are received as payment for natural gas gathering and processing services, for the transportation and storage of natural gas, and for the sale of purity NGL products in our natural gas liquids business.Commodity prices have been volatile and are likely to continue to be so in the future.The prices we receive for our commodities are subject to wide fluctuations in response to a variety of factors beyond our control, including, but not limited to the following: · overall domestic and global economic conditions; · relatively minor changes in the supply of, and demand for, domestic and foreign energy; · market uncertainty; · the availability and cost of third-party transportation, natural gas processing and NGL fractionation capacity; · the level of consumer product demand; · geopolitical conditions impacting supply and demand for natural gas and crude oil; · weather conditions; · domestic and foreign governmental regulations and taxes; · the price and availability of alternative fuels; · speculation in the commodity futures markets; · the price of natural gas, crude oil, NGL and liquefied natural gas imports; 16 Table of Contents · the effect of worldwide energy conservation measures; and · the impact of new supplies, new pipelines, processing and fractionation facilities on basis differentials. These external factors and the volatile nature of the energy markets make it difficult to reliably estimate future prices of commodities and the impact commodity price fluctuations have on our customers and their need for our services.As commodity prices decline, we are paid less for our commodities, thereby reducing our cash flow.In addition, production could also decline. We may not be able to generate sufficient cash from operations to allow us to pay quarterly distributions at current levels after the establishment of cash reserves and payment of fees and expenses, including payments to our affiliates. The amount of cash we can distribute to our unitholders depends principally upon the cash we generate from our operations, which includes activities with our affiliates.Because the cash we generate from operations will fluctuate from quarter to quarter, we may not be able to maintain future quarterly distributions at the current level.Our ability to pay quarterly distributions depends primarily on cash flow, including cash flow from financial reserves and working capital borrowings, and not solely on profitability, which is affected by non-cash items.As a result, we may pay cash distributions during periods when we record net losses and may be unable to pay cash distributions during periods when we record net income. We do not fully hedge against commodity price changes.This could result in decreased revenues, increased costs and lower margins, adversely affecting our results of operations. Our businesses are exposed to market risk and the impact of market fluctuations in natural gas, NGLs and crude oil prices. Market risk refers to the risk of loss arising from adverse changes in commodity prices. Our primary commodity price exposures arise from: · the value of the NGLs and natural gas we receive in exchange for the natural gas gathering and processing services we provide; · the differentials between NGL and natural gas prices associated with our keep-whole contracts; · the differential between the individual NGL products with respect to our NGL transportation, fractionation and exchange agreements; · the locational differentials in theprice of natural gas and NGLs with respect to our natural gas and NGL transportation businesses; · the seasonal differentials in natural gas and NGL prices related to our storage operations; and · the fuel costs and the value of the retained fuel in-kind in our natural gas pipelines and storage operations. To manage the risk from market fluctuations in natural gas, NGL and crude oil prices, we use physical forward transactions and commodity derivative instruments such as futures contracts, swaps and options. However, we do not fully hedge against commodity price changes, and we therefore retain some exposure to market risk. Accordingly, any adverse changes to commodity prices could result in decreased revenue and increased costs. Our use of financial instruments to hedge market risk may result in reduced income. We utilize financial instruments to mitigate our exposure to interest rate and commodity price fluctuations.Hedging instruments that are used to reduce our exposure to interest-rate fluctuations could expose us to risk of financial loss where we have contracted for variable-rate swap instruments to hedge fixed-rate instruments and the variable rate exceeds the fixed rate.In addition, these hedging arrangements may limit the benefit we would otherwise receive if we had contracted for fixed-rate swap agreements to hedge variable-rate instruments and the variable rate falls below the fixed rate.Hedging arrangements that are used to reduce our exposure to commodity price fluctuations limit the benefit we would otherwise receive if market prices for natural gas, crude oil and NGLs exceed the stated price in the hedge instrument for these commodities. Our inability to develop and execute growth projects and acquire new assets could result in reduced cash distributions to our unitholders. Our primary business objectives are to generate cash flow sufficient to pay quarterly cash distributions to our unitholders and to increase our quarterly cash distributions over time. Our ability to maintain and grow our distributions to unitholders depends on the growth of our existing businesses and strategic acquisitions. Accordingly, if we are unable to implement business development opportunities and finance such activities on economically acceptable terms, our future growth will be limited, which could adversely impact our results of operations and cash flows and, accordingly, result in reduced cash distributions over time. 17 Table of Contents Growing our business by constructing new pipelines and plants or making modifications to our existing facilities subjects us to construction risks and risks that adequate natural gas or NGL supplies will not be available upon completion of the facilities. One of the ways we intend to grow our business is through the construction of new pipelines and new gathering, processing, storage and fractionation facilities and through modifications to our existing pipelines and existing gathering, processing, storage and fractionation facilities.The construction and modification of pipelines and gathering, processing, storage and fractionation facilities may require significant capital expenditures, which may exceed our estimates, and involves numerous regulatory, environmental, political, legal and weather-related uncertainties.Construction projects in our industry may increase demand for labor, materials and rights of way, which may, in turn, impact our costs and schedule.If we undertake these projects, we may not be able to complete them on schedule or at the budgeted cost.Additionally, our revenues may not increase immediately upon the expenditure of funds on a particular project.For instance, if we build a new pipeline, the construction will occur over an extended period of time, and we will not receive any material increases in revenues until after completion of the project.We may have only limited natural gas or NGL supplies committed to these facilities prior to their construction.Additionally, we may construct facilities to capture anticipated future growth in production in a region in which anticipated production growth does not materialize.We may also rely on estimates of proved reserves in our decision to construct new pipelines and facilities, which may prove to be inaccurate because there are numerous uncertainties inherent in estimating quantities of proved reserves.As a result, new facilities may not be able to attract enough natural gas or NGLs to achieve our expected investment return, which could materially adversely affect our results of operations and financial condition. Acquisitions that appear to be accretive may nevertheless reduce our cash from operations on a per unit basis. Any acquisition involves potential risks that may include, among other things: · inaccurate assumptions about volumes, revenues and costs, including potential synergies; · an inability to successfully integrate the businesses we acquire; · decrease in our liquidity as a result of our using a significant portion of our available cash or borrowing capacity to finance the acquisition; · a significant increase in our interest expense or financial leverage if we incur additional debt to finance the acquisition; · the assumption of unknown liabilities for which we are not indemnified, for which our indemnity is inadequate or for which our insurance policies may exclude from coverage; · an inability to hire, train or retain qualified personnel to manage and operate the acquired business and assets; · limitations on rights to indemnity from the seller; · inaccurate assumptions about the overall costs of equity or debt; · the diversion of management’s and employees’ attention from other business concerns; · unforeseen difficulties operating in new product areas or new geographic areas; · increased regulatory burdens; · customer or key employee losses at an acquired business; and · increased regulatory requirements. If we consummate any future acquisitions, our capitalization and results of operations may change significantly, and investors will not have the opportunity to evaluate the economic, financial and other relevant information that we will consider in determining the application of our resources to future acquisitions. We do not own all of the land on which our pipelines and facilities are located, and we lease certain facilities and equipment, which could disrupt our operations. We do not own all of the land on which certain of our pipelines and facilities are located, and we are, therefore, subject to the risk of increased costs to maintain necessary land use.We obtain the rights to construct and operate certain of our pipelines and related facilities on land owned by third parties and governmental agencies for a specific period of time.Our loss of these rights, through our inability to renew right-of-way contracts on acceptable terms or increased costs to renew such rights, could have a material adverse effect on our financial condition, results of operations and cash flows. Additionally, certain natural gas processing, natural gas liquids fractionators or other facilities (or parts thereof) used by us are leased from third parties for specific periods.Our inability to renew equipment leases or otherwise maintain the right to utilize such facilities and equipment on acceptable terms, or the increased costs to maintain such rights, could have a material adverse effect on our results of operations and cash flows. 18 Table of Contents Our operations are subject to operational hazards and unforeseen interruptions, which could materially adversely affect our business and for which we may not be adequately insured. Our operations are subject to all of the risks and hazards typically associated with the operation of natural gas and natural gas liquids gathering and transportation pipelines, storage facilities, and processing and fractionation plants. Operating risks include, but are not limited to, leaks, pipeline ruptures, the breakdown or failure of equipment or processes, and the performance of facilities below expected levels of capacity and efficiency. Other operational hazards and unforeseen interruptions include adverse weather conditions, accidents, the collision of equipment with our pipeline facilities (for example, this may occur if a third party were to perform excavation or construction work near our facilities) and catastrophic events such as explosions, fires, hurricanes, earthquakes, floods or other similar events beyond our control.It is also possible that our facilities could be direct targets or indirect casualties of an act of terrorism.A casualty occurrence might result in injury or loss of life, extensive property damage or environmental damage.Liabilities incurred and interruptions to the operation of our pipeline caused by such an event could reduce revenues generated by us and increase expenses, thereby impairing our ability to meet our obligations.Insurance proceeds may not be adequate to cover all liabilities or expenses incurred or revenues lost, and we are not fully insured against all risks inherent to our business. As a result of market conditions, premiums and deductibles for certain insurance policies can increase substantially, and, in some instances, certain insurance may become unavailable or available only for reduced amounts of coverage.Consequently, we may not be able to renew existing insurance policies or purchase other desirable insurance on commercially reasonable terms, if at all.If we were to incur a significant liability for which we were not fully insured, it could have a material adverse effect on our financial position and results of operations.Further, the proceeds of any such insurance may not be paid in a timely manner and may be insufficient if such an event were to occur. If the level of drilling and production in the Mid-Continent, Rocky Mountain, Texas and Gulf Coast regions declines substantially near our assets, our volumes and revenues could decline. Our ability to maintain or expand our businesses depends largely on the level of drilling and production by third parties in the Mid-Continent, Rocky Mountain, Texas and Gulf Coast regions.Drilling and production are impacted by factors beyond our control, including: · demand and prices for natural gas, NGLs and crude oil; · producers’ finding and development costs of reserves; · producers’ desire and ability to obtain necessary permits in a timely and economic manner; · natural gas field characteristics and production performance; · surface access and infrastructure issues; and · capacity constraints on natural gas, crude oil and natural gas liquids pipelines from the producing areas and our facilities. In addition, drilling and production may be impacted by environmental regulations governing water discharge or regulation of drilling and production technologies including, but not limited to, hydraulic fracturing.If the level of drilling and production in any of these regions substantially declines, our volumes and revenue could be materially reduced. If production from the Western Canada Sedimentary Basin remains flat or declines, and demand for natural gas from the Western Canada Sedimentary Basin is greater in market areas other than the Midwestern United States, demand for our interstate transportation services could significantly decrease. We depend on natural gas supply from the Western Canada Sedimentary Basin for some of our interstate pipelines, primarily Viking Gas Transmission and our investment in Northern Border Pipeline that transport Canadian natural gas from the Western Canada Sedimentary Basin to the Midwestern United States market area.If demand for natural gas increases in Canada or other markets not served by our pipelines and/or production remains flat or declines, demand for transportation service on our interstate natural gas pipelines could decrease significantly, which could adversely impact our results of operations and cash flows available for distributions. Pipeline-integrity programs and repairs may impose significant costs and liabilities. Pursuant to a United States Department of Transportation rule, pipeline operators are required to develop integrity-management programs for intrastate and interstate natural gas and natural gas liquids pipelines located near high-consequence areas, where a leak or rupture could do the most harm.The rule also requires operators to perform ongoing assessments of pipeline integrity; identify and characterize applicable threats to pipeline segments that could impact a high-consequence 19 Table of Contents area; improve data collection, integration and analysis; repair and remediate the pipeline as necessary; and implement preventive and mitigating actions.The results of these testing programs could cause us to incur significant capital and operating expenditures to make repairs or remediate, as well as initiate preventive or mitigating actions that are determined to be necessary. Our business is subject to increased regulatory oversight and potential penalties. The natural gas industry historically has been heavily regulated; therefore, there is no assurance that a more stringent regulatory approach will not be pursued by the FERC, CFTC and/orthe United States Congress in the future.In response to previous market power abuse by certain companies engaged in interstate commerce, the United States Congress, in the Energy Policy Act of 2005 (EPACT), developed requirements intended to ensure that the energy market is not impacted by the exercise of market power or manipulative conduct.The FERC then adopted the Market Manipulation Rules to implement the authority granted under EPACT.These rules are intended to prohibit fraud and manipulation and are subject to broad interpretation.EPACT also gave the FERC increased penalty authority for violations.In addition to the authority granted to the FERC under EPACT, the CFTC also has the authority to regulate market manipulation under the Commodities Exchange Act and the Dodd-Frank Act. Our regulated pipelines’ transportation rates are subject to review and possible adjustment by federal and state regulators. Our regulated pipelines are subject to extensive regulation by the FERC and state regulatory agencies, which regulate most aspects of our pipeline business, including our transportation rates.Under the Natural Gas Act, which is applicable to interstate natural gas pipelines, and the Interstate Commerce Act, which is applicable to crude oil and natural gas liquids pipelines, interstate transportation rates must be just and reasonable and not unduly discriminatory. Action by the FERC or a state regulatory agency could adversely affect our pipeline business’ ability to establish or charge rates that would cover future increases in its costs, or even to continue to collect rates that cover current costs, including a reasonable return.We cannot assure unitholders that our pipeline systems will be able to recover all of their costs through existing or future rates. Our regulated pipeline companies have recorded certain assets that may not be recoverable from our customers. Accounting policies for FERC-regulated companies permit certain assets that result from the regulated ratemaking process to be recorded on our balance sheet that could not be recorded under GAAP for nonregulated entities.We consider factors such as regulatory changes and the impact of competition to determine the probability of future recovery of these assets.If we determine future recovery is no longer probable, we would be required to write off the regulatory assets at that time. Our operations are subject to federal and state laws and regulations relating to the protection of the environment, which may expose us to significant costs and liabilities. The risk of incurring substantial environmental costs and liabilities is inherent in our business.Our operations are subject to extensive federal, state and local laws and regulations governing the discharge of materials into, or otherwise relating to the protection of, the environment.Examples of these laws include: · the Clean Air Act and analogous state laws that impose obligations related to air emissions; · the Clean Water Act and analogous state laws that regulate discharge of waste water from our facilities to state and federal waters; · the federal CERCLA and analogous state laws that regulate the cleanup of hazardous substances that may have been released at properties currently or previously owned or operated by us or locations to which we have sent waste for disposal; · the federal Resource Conservation and Recovery Act and analogous state laws that impose requirements for the handling and discharge of solid and hazardous waste from our facilities; and · the EPA has issued a rule on air quality standards, known as RICE NESHAP, that is scheduled to be adopted in early 2013. Various federal and state governmental authorities, including the EPA, have the power to enforce compliance with these laws and regulations and the permits issued under them.Violators are subject to administrative, civil and criminal penalties, including civil fines, injunctions or both.Joint and several, strict liability may be incurred without regard to fault under the CERCLA, Resource Conservation and Recovery Act and analogous state laws for the remediation of contaminated areas. 20 Table of Contents There is an inherent risk of incurring environmental costs and liabilities in our business due to our handling of the products we gather, transport, process and store, air emissions related to our operations, historical industry operations and waste disposal practices, some of which may be material.Private parties, including the owners of properties through which our pipeline systems pass, may have the right to pursue legal actions to enforce compliance as well as to seek damages for non-compliance with environmental laws and regulations or for personal injury or property damage arising from our operations.Some sites we operate are located near current or former third-party hydrocarbon storage and processing operations, and there is a risk that contamination has migrated from those sites to ours.In addition, increasingly strict laws, regulations and enforcement policies could increase significantly our compliance costs and the cost of any remediation that may become necessary, some of which may be material.Additional information is included under Item 1, Business, under “Environmental and Safety Matters” and in Note M of the Notes to Consolidated Financial Statements in this Annual Report. Our insurance may not cover all environmental risks and costs or may not provide sufficient coverage in the event an environmental claim is made against us.Our business may be materially adversely affected by increased costs due to stricter pollution-control requirements or liabilities resulting from non-compliance with required operating or other regulatory permits.New environmental regulations might also materially adversely affect our products and activities, and federal and state agencies could impose additional safety requirements, all of which could affect materially our profitability. The adoption and implementation of new statutory and regulatory requirements for derivative transactions could have an adverse impact on our ability to hedge risks associated with our business and increase the working capital requirements to conduct these activities. In July 2010, the Dodd-Frank Act was enacted, which provides for new statutory and regulatory requirements for financial derivative transactions.Certain derivative transactions will be required to be cleared on exchanges, and cash collateral will be required for these transactions.However, the Dodd-Frank Act provides for a potential exemption from these clearing and cash collateral requirements for commercial end-users and includes a number of defined terms that will be used in determining how this exemption applies to particular derivative transactions and to the parties to those transactions.Additionally, the Dodd-Frank Act calls for various regulatory agencies, including the SEC and the CFTC, to establish regulations for implementation of many of the provisions of the act.It also requires the CFTC to establish new position trading limits. We expect to be able to continue to participate in financial markets for hedging certain risks inherent in our business, including commodity and interest-rate risks; however, the costs of doing so may increase as a result of the new legislation.We may also incur additional costs associated with our compliance with the new regulations and anticipated additional record-keeping, reporting and disclosure obligations.These requirements could adversely affect market liquidity and pricing of derivative contracts, and the anticipated increased costs of compliance by dealers and counterparties will likely be passed on to customers, which could decrease the benefits of hedging to us and could reduce our profitability and liquidity. In the competition for customers, we may have significant levels of uncontracted or discounted capacity on our natural gas and natural gas liquids pipelines, processing, fractionation and storage assets. Our natural gas and natural gas liquids pipelines, processing, fractionation and storage assets compete with other pipelines, processing, fractionation and storage facilities for natural gas and NGL supplies delivered to the markets we serve.As a result of competition, we may have significant levels of uncontracted or discounted capacity on our pipelines, processing, fractionation and in our storage assets, which could have a material adverse impact on our results of operations. Terrorist attacks aimed at our facilities could adversely affect our business. Since the September 11, 2001, terrorist attacks, the United Statesgovernment has issued warnings that energy assets, specifically the nation’s pipeline infrastructure, may be future targets of terrorist organizations.These developments may subject our operations to increased risks.Any future terrorist attack that may target our facilities, those of our customers and, in some cases, those of other pipelines, could have a material adverse effect on our business. We are exposed to the credit risk of our customers or counterparties, and our credit risk management may not be adequate to protect against such risk. We are subject to the risk of loss resulting from nonpayment and/or nonperformance by our customers and counterparties.Our customers or counterparties may experience deterioration of their financial condition as a result of changing market conditions or financial difficulties that could impact their creditworthiness or ability to pay us for our services.We assess the creditworthiness of our customers and counterparties and obtain collateral as we deem appropriate.If we fail to adequately 21 Table of Contents assess the creditworthiness of existing or future customers or counterparties, unanticipated deterioration in their creditworthiness and any resulting nonpayment and/or nonperformance could adversely impact our results of operations.In addition, if any of our customers or counterparties file for bankruptcy protection, this could have a material negative impact on our results of operations. Mergers among our customers and competitors could result in lower volumes being gathered, processed, fractionated, transported or stored on our assets, thereby reducing the amount of cash we generate. Mergers between our existing customers and our competitors could provide strong economic incentives for the combined entities to utilize their existing gathering, processing, fractionation and/or transportation systems instead of ours in those markets where the systems compete.As a result, we could lose some or all of the volumes and associated revenues from these customers, and we could experience difficulty in replacing those lost volumes and revenues.Because most of our operating costs are fixed, a reduction in volumes could result not only in less revenue but also in a decline in cash flow of a similar magnitude, which would reduce our ability to pay cash distributions to our unitholders. A shortage of skilled labor may make it difficult for us to maintain labor productivity and competitive costs, which could affect operations and cash flows available for distribution to our unitholders. Our operations require skilled and experienced workers with proficiency in multiple tasks.In recent years, a shortage of workers trained in various skills associated with the midstream energy business has caused us to conduct certain operations without full staff, thus hiring outside resources, which decreases our productivity and increases our costs.This shortage of trained workers is the result of experienced workers reaching retirement age, combined with the difficulty of attracting new workers to the midstream energy industry.This shortage of skilled labor could continue over an extended period.If the shortage of experienced labor continues or worsens, it could have an adverse impact on our labor productivity and costs and our ability to expand production in the event there is an increase in the demand for our products and services, which could adversely affect our operations and cash flows available for distribution to our unitholders. We may face significant costs to comply with the regulation of greenhouse gas emissions. Greenhouse gas emissions originate primarily from combustion engine exhaust, heater exhaust and fugitive methane gas emissions.Various federal and state legislative proposals have been introduced to regulate the emission of greenhouse gases, particularly carbon dioxide and methane, and the United States Supreme Court has ruled that carbon dioxide is a pollutant subject to regulation by the EPA.In addition, there have been international efforts seeking legally binding reductions in emissions of greenhouse gases. We believe it is likely that future governmental legislation and/or regulation may require us either to limit greenhouse gas emissions from our operations or to purchase allowances for such emissions that are actually attributable to our NGL customers.However, we cannot predict precisely what form these future regulations will take, the stringency of the regulations or when they will become effective.Several bills have been introduced in the United States Congress that would require carbon dioxide emission reductions.Previously considered proposals have included, among other things, limitations on the amount of greenhouse gases that can be emitted (so called “caps”) together with systems of permitted emissions allowances.These proposals could require us to reduce emissions, even though the technology is not currently available for efficient reduction, or to purchase allowances for such emissions.Emissions also could be taxed independently of limits. In addition to activities on the federal level, state and regional initiatives could also lead to the regulation of greenhouse gas emissions sooner and/or independent of federal regulation.These regulations could be more stringent than any federal legislation that is adopted. Future legislation and/or regulation designed to reduce greenhouse gas emissions could make some of our activities uneconomic to maintain or operate.Further, we may not be able to pass on the higher costs to our customers or recover all costs related to complying with greenhouse gas regulatory requirements.Our future results of operations, cash flows or financial condition could be adversely affected if such costs are not recovered through regulated rates or otherwise passed on to our customers. We continue to monitor legislative and regulatory developments in this area.Although the regulation of greenhouse gas emissions may have a material impact on our operations and rates, we believe it is premature to attempt to quantify the potential costs of the impacts. 22 Table of Contents We may not be able to pass on the higher costs to our customers or recover all costs related to complying with climate change regulatory requirements, which could have a material adverse effect on our results of operations, cash flows or financial condition. We are subject to physical and financial risks associated with climate change. There is a growing belief that emissions of greenhouse gases may be linked to global climate change.Climate change creates physical and financial risk.Our customers’ energy needs vary with weather conditions, primarily temperature and humidity.For residential customers, heating and cooling represent their largest energy use.To the extent weather conditions may be affected by climate change, customers’ energy use could increase or decrease depending on the duration and magnitude of any changes.Increased energy use due to weather changes may require us to invest in more pipelines and other infrastructure to serve increased demand.A decrease in energy use due to weather changes may affect our financial condition, through decreased revenues.Extreme weather conditions in general require more system backup, adding to costs, and can contribute to increased system stresses, including service interruptions.Weather conditions outside of our operating territory could also have an impact on our revenues.Severe weather impacts our operating territories primarily through hurricanes, thunderstorms, tornadoes and snow or ice storms.To the extent the frequency of extreme weather events increases, this could increase our cost of providing service.We may not be able to pass on the higher costs to our customers or recover all costs related to mitigating these physical risks.To the extent financial markets view climate change and emissions of greenhouse gases as a financial risk, this could negatively affect our ability to access capital markets or cause us to receive less favorable terms and conditions in future financings.Our business could be affected by the potential for lawsuits against greenhouse gas emitters, based on links drawn between greenhouse gas emissions and climate change. RISKS INHERENT IN AN INVESTMENT IN US ONEOK’s sale of substantial amounts of common units could reduce the market price of our common units. ONEOK and its affiliates own all of the Class B units, 5,900,000 common units and the entire 2-percent general partner interest in us, which together constituted a 42.8-percent ownership interest in us as of December 31, 2010.The Class B units are eligible to convert into common units on a one-for-one basis at ONEOK’s option.ONEOK may, from time to time, sell all or a portion of its common units.Sales of substantial amounts of its common units or other types of units, or the anticipation of such sales, could lower the market price of our common units and may make it more difficult for us to sell our equity securities in the future at a time and price that we deem appropriate. ONEOK could withdraw the waiver of its right to receive, on its Class B units, 110 percent of the distributions paid with respect to our common units. At a special meeting of the holders of our common units, held on May 10, 2007, the proposed amendments to our Partnership Agreement were not approved by the required two-thirds affirmative vote of our outstanding units, excluding the common units and Class B limited partner units held by ONEOK and its affiliates.As a result, effective April 7, 2007, ONEOK, as the sole holder of our Class B limited partner units, became entitled to receive increased quarterly distributions on its Class B units equal to 110 percent of the distributions paid with respect to our common units. On June 21, 2007, ONEOK waived its right to receive the increased quarterly distributions on the Class B units for the period of April 7, 2007, through December 31, 2007, and continuing thereafter until ONEOK gives us no less than 90 days advance notice that it has withdrawn its waiver.ONEOK could withdraw such waiver and begin receiving such increased distributions, effective with respect to any distribution on the Class B units declared or paid on or after 90 days following delivery of the notice. If our unitholders vote to remove ONEOK or its affiliates as our general partner, quarterly distributions and distributions payable to ONEOK upon liquidation of the Class B units would increase. Since the proposed amendments to our Partnership Agreement were not approved by the requisite number of our common unitholders, if our common unitholders vote at any time to remove ONEOK or its affiliates as our general partner, quarterly distributions payable on the Class B limited partner units would increase to 123.5 percent of the distributions payable with respect to the common units, and distributions payable upon liquidation of the Class B limited partner units would increase to 123.5 percent of the distributions payable with respect to the common units. 23 Table of Contents Our unitholders have limited voting rights and are not entitled to elect our general partner’s directors, which could lower the trading price of our common units. In addition, even if unitholders are dissatisfied, they cannot easily remove our general partner. Unlike the holders of common stock in a corporation, unitholders have only limited voting rights on matters affecting our business and, therefore, limited ability to influence management’s decisions regarding our business.Unitholders have no right to elect our general partner or its directors on an annual or other continuing basis.The Board of Directors of our general partner, including the independent directors, is chosen by the owners of the general partner and not by the unitholders. Furthermore, if unitholders are dissatisfied with the performance of our general partner, it may be difficult to remove ONEOK Partners GP or its officers or directors.ONEOK Partners GP may not be removed except upon the vote of the holders of at least 66-2/3 percent of our outstanding units voting together as a single class (excluding units held by ONEOK Partners GP and its affiliates).As a result of this provision, the trading price of our common units may be lower than other forms of equity ownership because of the absence or reduction of a takeover premium in the trading price. We do not operate all of our assets nor do we directly employ any of the persons responsible for providing us with administrative, operating and management services.This reliance on others to operate our assets and to provide other services could adversely affect our business and operating results. We rely on ONEOK, ONEOK Partners GP and NBP Services to provide us with administrative, operating and management services.We have a limited ability to control our operations and the associated costs of such operations.The success of these operations depends on a number of factors that are outside our control, including the competence and financial resources of the provider.ONEOK, ONEOK Partners GP and NBP Services may outsource some or all of these services to third parties, and a failure to perform by these third-party providers could lead to delays in or interruptions of these services.Should ONEOK, ONEOK Partners GP and NBP Services not perform their respective contractual obligations, we may have to contract elsewhere for these services, which may cost more than we are currently paying.In addition, we may not be able to obtain the same level or kind of service or retain or receive the services in a timely manner, which may impact our ability to perform under our contracts and negatively affect our business and operating results.Our reliance on ONEOK, ONEOK Partners GP and NBP Services and third-party providers with which they contract, together with our limited ability to control certain costs, could harm our business and results of operations. Our Partnership Agreement limits our general partner’s fiduciary duties to our unitholders and restricts the remedies available to unitholders for actions taken by our general partner that might otherwise constitute breaches of fiduciary duty. Our Partnership Agreement contains provisions that reduce the standards to which our general partner would otherwise be held by state fiduciary duty law.For example, our Partnership Agreement: · permits our general partner to make a number of decisions in its individual capacity, as opposed to in its capacity as our general partner.This entitles our general partner to consider only the interests and factors that it desires, and it has no duty or obligation to give any consideration to any interest of, or factors affecting, us, our affiliates or any limited partner.Examples include the exercise of its limited call right, its voting rights with respect to the units it owns, its registration rights and its determination (through its Board of Directors) whether or not to consent to any merger or consolidation of us; · provides that our general partner will not have any liability to us or our unitholders for decisions made in its capacity as general partner so long as it acted in “good faith,” meaning it believed the decision was in or not inconsistent with our best interests; · provides that our general partner is entitled to make other decisions in “good faith” if it reasonably believes that the decision is in, or not inconsistent with, our best interests; · provides generally that affiliated transactions and resolutions of conflicts of interest not approved by the Conflicts Committee and not involving a vote of unitholders must be on terms no less favorable to us than those generally being provided to or available from unrelated third parties or be “fair and reasonable” to us, as determined by our general partner in “good faith,” and that, in determining whether a transaction or resolution is “fair and reasonable,” our general partner may consider the totality of the relationships between the parties involved, including other transactions that may be particularly advantageous or beneficial to us; and · provides that our general partner and its affiliates, officers and directors will be indemnified by the Partnership for any acts or omissions so long as such person acted in “good faith” and in a manner believed to be in, or not opposed to, the best interest of us and, with respect to any criminal proceeding, had no reasonable cause to believe its conduct was unlawful. 24 Table of Contents By purchasing a common unit, a common unitholder will be bound by the provisions in our Partnership Agreement, including the provisions discussed above. The Board of Directors of our general partner, our general partner and its affiliates have conflicts of interest and limited fiduciary duties, which may permit them to favor their own interests. ONEOK owns 100 percent of our general partner interest, and as a result of our February 2010 public offering of common units, ONEOK and its subsidiaries own a 42.8-percent aggregate equity interest in us.Our Partnership Agreement limits any fiduciary duties owed by our general partner and ONEOK to those duties that are specifically stated in our Partnership Agreement.Although ONEOK, through the Board of Directors of our general partner, has an obligation to manage us in a manner that is in, or not inconsistent with, our best interests, the Board of Directors of ONEOK has a fiduciary duty to manage our general partner in a manner beneficial to ONEOK.Six of the 10 members of the Board of Directors of our general partner are either members of ONEOK’s Board of Directors or executive management of ONEOK.Three independent members and one management member of the Board of Directors of our general partner are also members of ONEOK’s Board of Directors, with the management member being the only management member of ONEOK’s Board of Directors.Conflicts of interest may arise between ONEOK and its other affiliates and between us and our unitholders.In resolving these conflicts, our general partner may determine that the transaction is “fair and reasonable” to us, without the agreement of any other party, including the Audit Committee.In that regard, our general partner may favor its own interests and the interests of its other affiliates over the interests of our unitholders, as long as it does not take action that conflicts with our Partnership Agreement.These conflicts include, among others, the following situations: · our general partner, which is owned by ONEOK, and the Board of Directors of our general partner are allowed to take into account the interests of parties other than us in resolving conflicts of interest, which has the effect of limiting their fiduciary duties to our unitholders; · our Partnership Agreement limits the liability and reduces the fiduciary duties of the members of the Board of Directors of our general partner and also restricts the remedies available to our unitholders for actions that, without the limitations, might constitute breaches of fiduciary duty; · the Board of Directors of our general partner determines the amount and timing of our cash reserves, asset purchases and sales, capital expenditures, borrowings and issuances of additional partnership securities, each of which can affect the amount of cash that is distributed to our unitholders; · the Board of Directors of our general partner approves the amount and timing of any capital expenditures and determines whether they are maintenance capital expenditures or growth capital expenditures, which can affect the amount of cash that is distributed to our unitholders; · the Board of Directors of our general partner may cause us to borrow funds in order to permit the payment of cash distributions, even if the purpose or effect of the borrowing is to make incentive distributions; · our Partnership Agreement provides that costs incurred by the Board of Directors, our general partner and its affiliates in the conduct of our business are reimbursable by us; · our Partnership Agreement does not restrict the members of the Board of Directors of our general partner from causing us to pay the Board of Directors, our general partner or its affiliates for any services rendered to us or entering into additional contractual arrangements with any of these entities on our behalf; · our general partner may exercise its limited right to call and purchase common units, which right may be assigned or transferred to, among others, us or affiliates of the general partner, if the general partner and its affiliates own 80 percent or more of the common units; and · the Board of Directors and Audit and Conflicts Committees of our general partner decide whether to retain separate counsel, accountants or others to perform services for us. Our general partner and its affiliates may compete directly with us and have no obligation to present business opportunities to us. ONEOK and its affiliates are not prohibited from owning assets or engaging in businesses that compete directly or indirectly with us.ONEOK may acquire, construct or dispose of additional midstream or other assets in the future without any obligation to offer us the opportunity to purchase or construct any of those assets.In addition, under our Partnership Agreement, the doctrine of corporate opportunity, or any analogous doctrine, will not apply to ONEOK and its affiliates.As a result, neither ONEOK nor any of its affiliates has any obligation to present business opportunities to us. The control of our general partner may be transferred to a third party without unitholder consent. Our general partner may transfer all, or any part of, its general partner interest to a third party without the consent of the unitholders.The members, shareholders or unitholders, as the case may be, of our new general partner may then be in a 25 Table of Contents position to replace all or a portion of the directors of our general partner with their own choices and to possibly control the decisions made by the Board of Directors of our general partner. Any reduction in our credit ratings could materially and adversely affect our business, financial condition, liquidity and results of operations. Our senior unsecured long-term debt has been assigned an investment-grade rating by Moody’s of “Baa2” (Stable) and by S&P of “BBB” (Stable).We cannot provide assurance that any of our current ratings will remain in effect for any given period of time or that a rating will not be lowered or withdrawn entirely by a rating agency if, in its judgment, circumstances in the future so warrant.Specifically, if Moody’s or S&P were to downgrade our long-term rating, particularly below investment grade, our borrowing costs would increase, which would adversely affect our financial results, and our potential pool of investors and funding sources could decrease.Ratings from credit agencies are not recommendations to buy, sell or hold our securities.Each rating should be evaluated independently of any other rating. Increases in interest rates may cause the market price of our common units to decline. An increase in interest rates may cause a corresponding decline in demand for equity investments in general and in particular for yield-based equity investments such as our common units.Any such increase in interest rates or reduction in demand for our common units resulting from other more attractive investment opportunities may cause the trading price of our common units to decline. We do not have the same flexibility as other types of organizations to accumulate cash and equity to protect against illiquidity in the future. Unlike a corporation, our Partnership Agreement requires us to make quarterly distributions to our unitholders of all available cash reduced by any amounts of reserves for commitments and contingencies, including capital and operating costs and debt- service requirements, all of which are significant.The value of our units and other limited partner interests may decrease in correlation with decreases in the amount we distribute per unit.Accordingly, if we experience a liquidity problem in the future, we may not be able to issue more equity or incur debt to recapitalize. An event of default may require us to offer to repurchase certain of our senior notes or may impair our ability to access capital. The indenture governing our senior notes due 2011 includes an event of default upon acceleration of other indebtedness of $25 million or more, and the indenture governing our other senior notes includes an event of default upon the acceleration of other indebtedness of $100 million or more.Such an event of default would entitle the trustee or the holders of 25 percent in aggregate principal amount of the outstanding senior notes to declare those notes immediately due and payable in full.We may not have sufficient cash on hand to repurchase and repay any accelerated senior notes, which may cause us to borrow money under our credit facilities or seek alternative financing sources to finance the repayments and repurchases.We could also face difficulties accessing capital or our borrowing costs could increase, impacting our ability to obtain financing for acquisitions or capital expenditures, to refinance indebtedness and to fulfill our debt obligations. Our indebtedness could impair our financial condition and our ability to fulfill our other obligations. As of December 31, 2010, we had total indebtedness of approximately $3.2 billion.Our indebtedness could have significant consequences.For example, it could: · make it more difficult for us to satisfy our obligations with respect to our notes and our other indebtedness, which could in turn result in an event of default on such other indebtedness or our notes; · impair our ability to obtain additional financing in the future for working capital, capital expenditures, acquisitions or general business purposes; · diminish our ability to withstand a downturn in our business or the economy; · require us to dedicate a substantial portion of our cash flow from operations to debt-service payments, reducing the availability of cash for working capital, capital expenditures, acquisitions, distributions to partners and general partnership purposes; · limit our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate; and · place us at a competitive disadvantage compared with our competitors that have proportionately less debt. We are not prohibited under the indentures governing our senior notes from incurring additional indebtedness, but our debt agreements do subject us to certain operational limitations summarized in the next paragraph. Our incurrence of significant 26 Table of Contents additional indebtedness would exacerbate the negative consequences mentioned above and could adversely affect our ability to repay our notes and other indebtedness. Our debt agreements contain provisions that restrict our ability to finance future operations or capital needs or to expand or pursue our business activities.For example, certain of these agreements contain provisions that, among other things, limit our ability to make loans or investments, make material changes to the nature of our business, merge, consolidate or engage in asset sales, or grant liens or make negative pledges.Certain agreements also require us to maintain certain financial ratios, which limit the amount of additional indebtedness we can incur.For example, our Partnership Credit Agreement contains a legal covenant requiring us to maintain a ratio of indebtedness to adjusted EBITDA (EBITDA, as defined in our Partnership Credit Agreement, adjusted for all non-cash charges and increased for projected EBITDA from certain lender-approved capital expansion projects) of no more than 5 to 1. These restrictions could result in higher costs of borrowing and impair our ability to generate additional cash.Future financing agreements we may enter into may contain similar or more restrictive covenants. If we are unable to meet our debt-service obligations, we could be forced to restructure or refinance our indebtedness, seek additional equity capital or sell assets.We may be unable to obtain financing or sell assets on satisfactory terms, or at all. We and the Intermediate Partnership have a holding company structure in which our subsidiaries conduct our operations and own our operating assets. We and the Intermediate Partnership are holding companies, and our subsidiaries conduct all of our operations and own all of our operating assets.Neither we nor the Intermediate Partnership have significant assets other than the partnership interests and the equity in our subsidiaries and other investments.As a result, our ability to make quarterly distributions and required payments on our indebtedness depends on the performance of our subsidiaries and their ability to distribute funds to us.The ability of our subsidiaries to make distributions to us may be restricted by, among other things, credit facilities, applicable state partnership laws, and other laws and regulations, including FERC policies.If we are unable to obtain the funds necessary to make quarterly distributions or required payments on our indebtedness, we may be required to adopt one or more alternatives, such as refinancing the indebtedness or seeking alternative financing sources to fund the quarterly distributions and indebtedness payments. We may issue additional common units or other units without unitholder approval, which would dilute unitholders’ ownership interests. Our general partner, without the approval of our unitholders, may cause us to issue an unlimited number of additional units.The issuance by us of additional common units or other equity securities of equal or senior rank will have the following effects: · our unitholders’ proportionate ownership interest in us will decrease; · the distributions to our general partner related to its incentive distribution rights may increase and the distribution paid on each unit may decrease; · the relative voting strength of each previously outstanding unit may be diminished; and · the market price of the common units may decline. Notwithstanding the foregoing, the issuance of equity securities ranking senior to the common units requires approval of a majority of the outstanding common units. Our general partner has a limited call right that may require unitholders to sell their common units at an undesirable time or price. If at any time our general partner and its affiliates own 80 percent or more of the common units, our general partner will have the right, but not the obligation, which it may assign to any of its affiliates or to us, to acquire all, but not less than all, of the common units held by unaffiliated persons at a price not less than their then-current market price.As a result, unitholders may be required to sell their common units at an undesirable time or price and may not receive any return on their investment.Unitholders may also incur a tax liability upon the sale of their units.Our general partner is not obligated to obtain a fairness opinion regarding the value of the common units to be repurchased by it upon exercise of the limited call right.There is no restriction in our Partnership Agreement that prevents our general partner from issuing additional common units and exercising its call right.If our general partner exercised its limited call right, the effect would be to take us private and, if the units were subsequently deregistered, we would no longer be subject to the reporting requirements of the Exchange Act. 27 Table of Contents Our Partnership Agreement restricts the voting rights of unitholders owning 20 percent or more of our common units. Our Partnership Agreement restricts unitholders’ voting rights by providing that any units held by a person or entity that owns 20 percent or more of our common units then outstanding, other than our general partner and its affiliates, cannot vote on any matter.Our Partnership Agreement also contains provisions limiting the ability of unitholders to call meetings or to acquire information about our operations, as well as other provisions limiting the unitholders’ ability to influence the manner or direction of management. Unitholders may not have limited liability if a court finds that unitholder action constitutes control of our business.Unitholders may also have liability to repay distributions. As a limited partner in a limited partnership organized under Delaware law, unitholders could be held liable for our obligations to the same extent as a general partner if they participate in the “control” of our business.Our general partner generally has unlimited liability for our obligations, such as our debts and environmental liabilities, except for our contractual obligations that are expressly made without recourse to our general partner.In addition, the Delaware Revised Uniform Limited Partnership Act provides that, under some circumstances, a unitholder may be liable to us for the amount of a distribution for a period of three years from the date of the distribution.The limitations on the liability of holders of limited partner interests for the obligations of a limited partnership have not been clearly established in some of the states in which we do business. TAX RISKS Our tax treatment depends on our status as a partnership for federal income tax purposes, as well as our not being subject to a material amount of entity-level taxation by individual states.If the IRS were to treat us as a corporation for federal income tax purposes or if we were to become subject to a material amount of entity-level taxation for state tax purposes, then our cash available for distribution to our common unitholders would be substantially reduced. The anticipated after-tax economic benefit of an investment in our common units depends largely on our being treated as a partnership for federal income tax purposes.We have not requested, and do not plan to request, a ruling from the IRS on this matter. Despite the fact that we are a limited partnership under Delaware law, it is possible, in certain circumstances, for a partnership such as ours to be treated as a corporation for federal income tax purposes.If we were treated as a corporation for federal income tax purposes, we would pay federal income tax on our taxable income at the corporate tax rate, which is currently a maximum of 35 percent, and would likely pay additional state income taxes at varying rates.Distributions to our unitholders would generally be taxed again as corporate distributions, and no income, gains, losses or deductions would flow through to our unitholders.Because a tax would be imposed upon us as a corporation, the cash available for distributions to our common unitholders would be substantially reduced.Therefore, if we were treated as a corporation for federal income tax purposes, there would be a material reduction in the anticipated free cash flow and after-tax return to our common unitholders, likely causing a substantial reduction in the value of our common units. Changes in current state law may subject us to additional entity-level taxation by individual states.Because of widespread state budget deficits and other reasons, several states are evaluating ways to subject partnerships to entity-level taxation through the imposition of state income, franchise and other forms of taxation.For example, starting January 1, 2008, we have been required to pay Texas franchise tax each year at a maximum effective rate of 0.7 percent of our gross revenue that is apportioned to Texas in the prior year.Imposition of any similar taxes by any other state may reduce substantially the cash available for distribution to our common unitholders and, therefore, impact negatively the value of an investment in our common units. Our partnership agreement provides that, if a law is enacted or existing law is modified or interpreted in a manner that subjects us to taxation as a corporation or otherwise subjects us to additional entity-level taxation for federal, state or local income tax purposes, the minimum quarterly distribution amount and the target distribution amounts may be adjusted to reflect the impact of that law on us. 28 Table of Contents The tax treatment of publicly traded partnerships or an investment in our common or other units could be subject to potential legislative, judicial or administrative changes and differing interpretations, possibly on a retroactive basis. The present federal income tax treatment of publicly traded partnerships, including us, or an investment in our common units may be modified by administrative, legislative or judicial interpretation at any time.Recently, members of the United States Congress considered substantive changes to the existing federal income tax laws that would have affected the tax treatment of certain publicly traded partnerships.Any modification to the federal income tax laws and interpretations thereof may or may not be applied retroactively.We are unable to predict whether any of these changes or any other proposals will be enacted ultimately.Any such changes could negatively impact the value of an investment in our common units and the amount of cash available for distribution to our unitholders. An IRS contest of the federal income tax positions we take may adversely impact the market for our common units, and the costs of any IRS contest will reduce our cash available for distribution to our unitholders. We have not requested a ruling from the IRS with respect to our treatment as a partnership for federal income tax purposes.The IRS may adopt positions that differ from the federal income tax positions we take and such positions may not ultimately be sustained.It may be necessary to resort to administrative or court proceedings to sustain some or all of the positions we take.A court may not agree with some or all of the positions we take.Any contest with the IRS may adversely impact the taxable income reported to our unitholders and the income taxes they are required to pay.As a result, any such contest with the IRS may impact materially and adversely the market for our common units and the price at which they trade.In addition, the costs of any such contest with the IRS will be borne indirectly by our unitholders and our general partner because such costs will reduce our cash available for distribution. A unitholder’s share of our income will be taxable to the unitholder for federal income tax purposes even if the unitholder does not receive any cash distributions from us. Because our unitholders will be treated as partners to whom we will allocate taxable income, which could be different in amount than the cash we distribute, a unitholder’s share of our taxable income will be taxable to the unitholder, which may require the payment of federal income taxes and, in some cases, state and local income taxes on the unitholder’s share of our taxable income, even if the unitholder receives no cash distributions from us.A unitholder may not receive cash distributions from us equal to the unitholder’s share of our taxable income or even equal to the actual tax liability that results from that income. In the event we issue additional units or engage in certain other transactions in the future, the allocable share of nonrecourse liabilities allocated to the unitholders will be recalculated to take into account our issuance of any additional units. Any reduction in a unitholder’s share of our nonrecourse liabilities will be treated as a distribution of cash to that unitholder and will result in a corresponding tax basis reduction in a unitholder’s units. A deemed cash distribution may, under certain circumstances, result in the recognition of taxable gain by a unitholder, to the extent that the deemed cash distribution exceeds such unitholder’s tax basis in its units. In addition, the federal income tax liability of a unitholder could be increased if we make a future offering of units and use the proceeds of the offering in a manner that does not produce substantial additional deductions, such as to repay indebtedness currently outstanding or to acquire property that is not eligible for depreciation or amortization for federal income tax purposes or that is depreciable or amortizable at a rate significantly slower than the rate currently applicable to the our assets. The taxable gain or loss on the disposition of our common units could be different than expected. A unitholder will recognize a gain or loss for federal income tax purposes on the sale of common units equal to the difference between the amount realized and the unitholder’s tax basis in those common units.Because distributions in excess of the unitholder’s allocable share of our net taxable income decrease the unitholder’s tax basis in the common units, the amount, if any, of such prior excess distributions with respect to the common units the unitholder sells will, in effect, become taxable income to a unitholder if the common units are sold at a price greater than the tax basis in those units, even if the price the unitholder receives is less than the original cost.Furthermore, a substantial portion of the amount realized on a sale of common units, whether or not representing gain, may be taxed as ordinary income due to potential recapture items, including depreciation recapture.In addition, because the amount realized may include a unitholder’s share of our nonrecourse liabilities, a unitholder who sells common units may incur a tax liability in excess of the amount of cash received from the sale. 29 Table of Contents Tax-exempt entities and non-United States persons face unique tax issues from owning common units that may result in adverse tax consequences to them. Investment in common units by tax-exempt entities, such as employee benefit plans and individual retirement accounts and non-United States persons, raises issues unique to them.For example, virtually all of our income allocated to organizations that are exempt from federal income tax, including individual retirement accounts and other retirement plans, may be taxable to them as “unrelated business taxable income.”Distributions to non-United States persons will be reduced by withholding taxes at the highest applicable effective tax rate, and non-United States persons will be required to file United States federal income tax returns and pay tax on their share of our taxable income. We will treat each purchaser of units as having the same tax benefits without regard to the units purchased.The IRS may challenge this treatment, which could adversely affect the value of the common units. Because we cannot match transferors and transferees of common units, we have adopted depreciation and amortization positions that may not conform to all aspects of existing Treasury regulations.A successful IRS challenge to those positions could adversely affect the amount of tax benefits available to unitholders.It also could affect the timing of these tax benefits or the amount of gain from a unitholder’s sale of common units and could have a negative impact on the value of our common units or result in audit adjustments to a unitholder’s tax returns. We may be required to change the allocation of items of income, gain, loss and deduction among our unitholders. We prorate our items of income, gain, loss and deduction for federal income tax purpose between transferors and transferees of our common units each month based upon the ownership of our units as of the close of business on the last day of the preceding month, instead of on the basis of the date a particular unit is transferred.The use of this proration method may not be permitted under existing Treasury regulations.If the IRS were to challenge our proration method or new Treasury regulations were issued, we may be required to change the allocation of items of income, gain, loss and deduction among our unitholders. Unitholders may be subject to state and local taxes and return-filing requirements as a result of investing in our common units. In addition to federal income taxes, unitholders may be subject to other taxes, including state and local income taxes, unincorporated business taxes and estate, inheritance or intangible taxes that are imposed by the various jurisdictions in which we conduct business or own property, even if the unitholder does not live in any of those jurisdictions.Unitholders may be required to file state and local income tax returns and pay state and local income taxes in some or all of these various jurisdictions and may be subject to penalties for failure to comply with those requirements.As we make acquisitions or expand our business, we may own assets or conduct business in additional states or foreign countries that impose a personal income tax or an entity level tax. We determine our depreciation and cost-recovery allowances using federal income tax methods and may use methods that result in the largest deductions being taken in the early years after assets are placed in service. Some of the states in which we do business or own property may not conform to these federal depreciation methods. A successful challenge to these methods could adversely affect the amount of taxable income or loss being allocated to our unitholders for state tax purposes. It also could affect the amount of gain from a unitholder's sale of common units and could have a negative impact on the value of the common units or result in audit adjustments to the unitholder's state tax returns. It is each unitholder's responsibility to file all United State federal, state and local tax return and foreign tax returns, as applicable. Our legal counsel has not rendered an opinion on the state and local tax consequences of an investment in our common units. Some of the states in which we do business or own property may require us to, or we may elect to, withhold a percentage of income from amounts to be distributed to a unitholder who is not a resident of the state. Withholding, the amount of which may be greater or less than a particular unitholder’s income tax liability to the state, generally does not relieve the non-resident unitholder from the obligation to file an income tax return. Amounts withheld may be treated as if distributed to unitholders for purposes of determining the amounts distributed by us. The sale or exchange of 50 percent or more of our capital and profits interests during any 12-month period will result in the termination of our partnership for federal income tax purposes. We will be considered to have technically terminated our partnership for federal income tax purposes if there is a sale or exchange of 50 percent or more of the total interests in our capital and profits within a 12-month period.For purposes of determining whether the 50-percent threshold has been met, multiple sales of the same interest will be counted only once. 30 Table of Contents Our technical termination would, among other things, result in the closing of our taxable year for all unitholders, which would result in us filing two tax returns (and our unitholders could receive two Schedules K-1 if relief was not available, as described below) for one fiscal year and could also result in a deferral of depreciation deductions allowable in computing our taxable income.In the case of a unitholder reporting on a taxable year other than a fiscal year ending December 31, the closing of our taxable year may result in more than 12 months of our taxable income or loss being included in the unitholder’s taxable income for the year of termination.Our technical termination would not affect our classification as a partnership for federal income tax purposes, but instead, we would be treated as a new partnership, and would be required to make new tax elections, and we could be subject to penalties if we are unable to determine that a technical termination occurred. The IRS has recently announced a publicly traded partnership technical termination relief procedure, whereby if a publicly traded partnership that has technically terminated requests and the IRS grants special relief, among other things, the partnership will only have to provide one Schedule K-1 to unitholders for the year, notwithstanding two partnership tax years resulting from the technical termination. We have adopted certain valuation methodologies that may result in a shift of income, gain, loss and deduction between the general partner and the unitholders.The IRS may challenge this treatment, which could adversely affect the value of our common units. When we issue additional units or engage in certain other transactions, we determine the fair market value of our assets and allocate any unrealized gain or loss attributable to our assets to the capital accounts of our unitholders and our general partner.Our methodology may be viewed as understating the value of our assets.In that case, there may be a shift of income, gain, loss and deduction between certain unitholders and the general partner, which may be unfavorable to such unitholders.Moreover, under our current valuation methods, subsequent purchasers of common units may have a greater portion of their Internal Revenue Code Section 743(b) adjustment allocated to our tangible assets and a lesser portion allocated to our intangible assets.The IRS may challenge our valuation methods, or our allocation of the Section 743(b) adjustment attributable to our tangible and intangible assets, and allocations of income, gain, loss and deduction between the general partner and certain of our unitholders. A successful IRS challenge to these methods or allocations could adversely affect the amount of taxable income or loss being allocated to our unitholders.It also could affect the amount of gain from our unitholders’ sale of common units and could have a negative impact on the value of the common units or result in audit adjustments to our unitholders’ tax returns without the benefit of additional deductions. A unitholder whose units are loaned to a “short seller” to cover a short sale of units may be considered as having disposed of those units. If so, the unitholder would no longer be treated for federal income tax purposes as a partner with respect to those units during the period of the loan and may recognize gain or loss from the disposition. Because a unitholder whose units are loaned to a “short seller” to cover a short sale of units may be considered as having disposed of the loaned units, the unitholder may no longer be treated for federal income tax purposes as a partner with respect to those units during the period of the loan to the short seller and the unitholder may recognize gain or loss from such disposition.Moreover, during the period of the loan to the short seller, any of our income, gain, loss or deduction with respect to those units may not be reportable by the unitholder, and any cash distributions received by the unitholder as to those units could be fully taxable as ordinary income.Unitholders desiring to assure their status as partners and avoid the risk of gain recognition from a loan to a short seller are urged to modify any applicable brokerage account agreements to prohibit their brokers from borrowing their units. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES Natural Gas Gathering and Processing Property - Our Natural Gas Gathering and Processing segment owns the following assets: · approximately 10,300 miles and 4,900 miles of natural gas gathering pipelines in the Mid-Continent and Rocky Mountain regions, respectively; 31 Table of Contents · nine active natural gas processing plants, with approximately 645 MMcf/d of processing capacity, in the Mid-Continent region, and four active natural gas processing plants, with approximately 124 MMcf/d of processing capacity, in the Rocky Mountain region; and · approximately 24 MBbl/d of natural gas liquids fractionation capacity at various natural gas processing plants in the Mid-Continent and Rocky Mountain regions. Utilization - The utilization rates for our natural gas processing plants were approximately 69 percent and 68 percent for 2010 and 2009, respectively. Natural Gas Pipelines Property - Our Natural Gas Pipelines segment owns the following assets: · approximately 1,500 miles of FERC-regulated interstate natural gas pipelines with approximately 3.1 Bcf/d of peak transportation capacity; · approximately 5,600 miles of intrastate natural gas gathering and state-regulated intrastate transmission pipelines with peak transportation capacity of approximately 3.4 Bcf/d; and · approximately 51.7 Bcf of total active working natural gas storage capacity. Our storage includes five underground natural gas storage facilities in Oklahoma, three underground natural gas storage facilities in Kansas and three underground natural gas storage facilities in Texas.One of our natural gas storage facilities outside of Hutchinson, Kansas, has been idle since 2001.In compliance with a KDHE order, we began injecting brine into that facility in the first quarter of 2007 in order to ensure the long-term integrity of the idled facility. We expect to complete the injection process by the end of 2012. Monitoring of the facility and review of the data for the geo-engineering studies are ongoing, in compliance with a KDHE order, while we evaluate the alternatives for the facility. Following the testing of the gathered data, we expect that the facility will be returned to storage service, although most likely for a product other than natural gas. The return to service will require KDHE approval. It is possible, however, that testing could reveal that it is not safe to return the facility to service or that the KDHE will not grant the required permits to resume service. Utilization - Our natural gas pipelines were approximately 87 percent and 86 percent subscribed for 2010 and 2009, respectively, and our storage facilities were fully subscribed both years. Natural Gas Liquids Property -Our Natural Gas Liquids segment owns the following assets: · approximately 2,500 miles of natural gas liquids gathering pipelines with peak capacity of approximately 500 MBbl/d; · approximately 160 miles of natural gas liquids distribution pipelines with peak transportation capacity of approximately 66 MBbl/d; · approximately 780 miles of FERC-regulated natural gas liquids gathering pipelines with peak capacity of approximately 200 MBbl/d; · approximately 3,500 miles of FERC-regulated natural gas liquids and refined petroleum products distribution pipelines with peak transportation capacity of 691 MBbl/d; · two natural gas liquids fractionators with combined operating capacity of approximately 260 MBbl/d, which are located in Oklahoma and Kansas; · 80-percent ownership interest in one natural gas liquids fractionator in Texas with our proportional share of operating capacity of approximately 128 MBbl/d; · interest in one natural gas liquids fractionator in Kansas with our proportional share of operating capacity of approximately 11 MBbl/d; · one isomerization unit in Kansas with operating capacity of 9 MBbl/d; · six natural gas liquids storage facilities in Oklahoma, Kansas and Texas with operating storage capacity of approximately 23.2 MMBbl; · eight natural gas liquids product terminals in Missouri, Nebraska, Iowa and Illinois; and · above- and below-ground storage facilities associated with our FERC-regulated natural gas liquids pipeline operations in Iowa, Illinois, Nebraska and Kansas with combined operating capacity of 978 MBbl. In addition, we lease approximately 2.9 MMBbl of combined NGL storage capacity at facilities in Kansas and Texas.We also own and lease assets through an affiliate at the Bushton facility in Kansas, which includes 150 MBbl/d of fractionation capacity. 32 Table of Contents Utilization -The utilization rates for our various assets, including leased assets, for 2010 and 2009, respectively, were as follows: · our non-FERC-regulated natural gas liquids pipelines were approximately 56 percent and 51 percent; · our FERC-regulated natural gas liquids gathering pipelines were approximately 70 percent and 58 percent; · our FERC-regulated natural gas liquids distribution pipelines were approximately 63 percent and 62 percent; · our average contracted natural gas storage volumes were approximately 64 percent and 58 percent of storage capacity; and · our natural gas liquids fractionators were approximately 93 percent and 88 percent. We calculate utilization rates using a weighted-average approach, adjusting for the dates that assets were placed in service during 2010 and 2009.The utilization rates of our FERC-regulated natural gas liquids gathering pipelines reflect Overland Pass Pipeline and its related lateral pipelines from the date they were placed in service until Overland Pass Pipeline Company was deconsolidated in September 2010.Our fractionation utilization rate reflects approximate proportional capacity associated with ownership interests noted above and for our Bushton facility. ITEM 3.LEGAL PROCEEDINGS Thomas F. Boles, et al. v. El Paso Corporation, et al. (f/k/a Will Price, et al. v. Gas Pipelines, et al.,f/k/a Quinque Operating Company, et al. v. Gas Pipelines, et al.), 26th Judicial District, District Court of Stevens County, Kansas, Civil Department, Case No. 99C30 (“Boles I”). Plaintiffs brought suit on May 28, 1999, against ONEOK, Inc. and its Oklahoma Natural Gas division, our subsidiaries Mid-Continent Market Center, L.L.C., ONEOK Field Services Company, L.L.C., ONEOK WesTex Transmission, L.L.C. and ONEOK Hydrocarbon, L.P. (formerly Koch Hydrocarbon, LP, successor to Koch Hydrocarbon Company), as well as approximately 225 other defendants.Plaintiffs sought class certification for their claims for monetary damages, alleging that the defendants had underpaid gas producers and royalty owners throughout the United States by intentionally understating both the volume and the heating content of purchased gas.After extensive briefing and a hearing, the Court refused to certify the class sought by plaintiffs. Plaintiffs then filed an amended petition limiting the purported class to gas producers and royalty owners in Kansas, Colorado and Wyoming and limiting the claim to undermeasurement of volumes.On September 18, 2009, the Court denied the plaintiffs' motions for class certification, which, in effect, limits the named plaintiffs to pursuing individual claims against only those defendants who purchased or measured their gas.The plaintiffs motion for reconsideration of the Court’s denial of class certification was denied on March 31, 2010. Thomas F. Boles, et al. v. El Paso Corporation, et al. (f/k/a Will Price and Stixon Petroleum, et al. v. Gas Pipelines, et al.), 26th Judicial District, District Court of Stevens County, Kansas, Civil Department, Case No. 03C232 (“Boles II”).This action was filed by the plaintiffs on May 12, 2003, after the Court denied class status in Boles I. Plaintiffs are seeking monetary damages based upon a claim that 21 groups of defendants, including ONEOK, Inc. and its Oklahoma Natural Gas division, our subsidiaries Mid-Continent Market Center, L.L.C., ONEOK Field Services Company, L.L.C., ONEOK WesTex Transmission, L.L.C. and ONEOK Hydrocarbon, L.P. (formerly Koch Hydrocarbon, LP, successor to Koch Hydrocarbon Company), intentionally underpaid gas producers and royalty owners by understating the heating content of purchased gas in Kansas, Colorado and Wyoming.Boles II has been consolidated with Boles I for the determination of whether either or both cases may be certified properly as class actions. On September 18, 2009, the Court denied the plaintiffs’ motions for class certification, which, in effect, limits the named plaintiffs to pursuing individual claims against only those defendants who purchased or measured their gas.The plaintiffs motion for reconsideration of the Court’s denial of class certification was denied on March 31, 2010. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not applicable. 33 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES MARKET INFORMATION AND HOLDERS Our equity consists of a 2-percent general partner interest and a 98-percent limited partner interest.Our limited partner interests are represented by our common units, which are listed on the NYSE under the trading symbol “OKS,” and our Class B limited partner units.The following table sets forth the high and low closing prices of our common units for the periods indicated: Year Ended Year Ended December 31, 2010 December 31, 2009 High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ At February 14, 2011, there were 711 holders of record of our 65,413,677 outstanding common units.ONEOK and its affiliates own all of the Class B units, 5,900,000 common units and the entire 2-percent general partner interest in us, which together constituted a 42.8-percent ownership interest in us. CASH DISTRIBUTIONS The following table sets forth the quarterly cash distribution declared and paid on each of our common and Class B units during the periods indicated: Years Ended December 31, First Quarter $ $ $ Second Quarter $ $ $ Third Quarter $ $ $ Fourth Quarter $ $ $ In January 2011, our general partner declared a cash distribution of $1.14 per unit ($4.56 per unit on an annualized basis) for the fourth quarter of 2010, which was paid on February 14, 2011, to unitholders of record as of January 31, 2011. CASH DISTRIBUTION POLICY Under our Partnership Agreement, we make distributions to our partners with respect to each calendar quarter in an amount equal to 100 percent of available cash within 45 days following the end of each quarter.Available cash generally consists of all cash receipts less adjustments for cash disbursements and net changes to reserves.Available cash will generally be distributed to our general partner and limited partners according to their partnership percentages of 2 percent and 98 percent, respectively.Our general partner’s percentage interest in quarterly distributions is increased after certain specified target levels are met during the quarter.Under the incentive distribution provisions, our general partner receives: · 15 percent of amounts distributed in excess of $0.605 per unit; · 25 percent of amounts distributed in excess of $0.715 per unit; and · 50 percent of amounts distributed in excess of $0.935 per unit. Our Class B limited partner units are entitled to receive increased quarterly distributions equal to 110 percent of the distributions paid with respect to our common units.ONEOK, as the sole holder of our Class B limited partner units, has waived its right to receive the increased quarterly distributions on the Class B units.ONEOK retains the option to withdraw its waiver of increased distributions on our Class B units at any time by giving us no less than 90 days advance notice.Any such withdrawal of the waiver will be effective with respect to any distribution on the Class B units declared or paid on or after the 90 days following delivery of the notice. 34 Table of Contents If our common unitholders vote at any time to remove ONEOK or its affiliates as our general partner, quarterly distributions payable on the Class B limited partner units would increase to 123.5 percent of the distributions payable with respect to the common units, and distributions payable upon liquidation of the Class B limited partner units would increase to 123.5 percent of the distributions payable with respect to the common units. We paid cash distributions to our general and limited partners of $563.2 million, $500.3 million and $453.0 million for 2010, 2009 and 2008, respectively, which included an incentive distribution to our general partner of $103.5 million, $84.7 million and $69.9 million for 2010, 2009 and 2008, respectively.Additional information about our cash distributions is included in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operation, under “Liquidity and Capital Resources,” and Item 13, Certain Relationships and Related Transactions, and Director Independence. PERFORMANCE GRAPH The following performance graph compares the performance of our common units with the S&P 500 Index and the Alerian MLP Index during the period beginning on December 31, 2005, and ending on December 31, 2010.The graph assumes a $100 investment in our common units and in each of the indices at the beginning of the period and a reinvestment of distributions/dividends paid on such investments throughout the period. Value of $100 Investment Assuming Reinvestment of Distributions/Dividends At December 31, 2005, and at the End of Every Year Through December 31, 2010, Among ONEOK Partners L.P., the S&P 500 Index and the Alerian MLP Index Cumulative Total Return Years Ended December 31, ONEOK Partners, L.P. $ S&P 500 Index $ Alerian MLP Index (a) $ (a) - The Alerian MLP Index measures the composite performance of the 50 most prominent energy master limited partnerships. 35 Table of Contents ITEM 6. SELECTED FINANCIAL DATA The following table sets forth our selected financial data for the periods indicated: Years Ended December 31, (In millions of dollars, except per unit data) Revenues $ Net income $ Net income attributable to ONEOK Partners, L.P. $ Per unit net income $ Distributions paid per common unit (a) $ Total assets $ Long-term debt, including current maturities $ (a) - Class B unitholders received the same distribution as common unitholders. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion and analysis should be read in conjunction with our audited consolidated financial statements and the Notes to Consolidated Financial Statements in this Annual Report. RECENT DEVELOPMENTS The following discussion highlights some of our planned activities, recent achievements and significant issues affecting us.Please refer to the “Financial Results and Operating Information” and “Liquidity and Capital Resources,” sections of Management’s Discussion and Analysis of Financial Condition and Results of Operation, our Consolidated Financial Statements and Notes to Consolidated Financial Statements for additional information. Growth Projects - We announced in 2010 and early 2011 approximately $1.8 billion to $2.1 billion in growth projects, primarily in the Williston Basin in North Dakota and the Cana-Woodford Shale and Granite Wash areas in Oklahoma and Texas, that will enable us to meet the rapidly growing needs of crude oil and natural gas producers as they increase their drilling activities. Williston Basin Projects - Drilling rig counts in Dunn, McKenzie and Williams counties in North Dakota have increased dramatically since the beginning of 2010.The development of the reserves in these counties from the Bakken Shale and Three Forks formations in the Williston Basin are being driven primarily by crude oil economics, with the associated natural gas production having a high NGL content.Current natural gas processing and natural gas liquids infrastructure in the Williston Basin is being expanded to accommodate the additional production from the increased development activities. We are the largest independent gatherer and processor of natural gas in the Williston Basin.With our Natural Gas Gathering and Processing segment’s existing infrastructure and acreage dedications, we are well positioned to provide midstream services to crude oil and natural gas producers as they develop Bakken Shale and Three Forks reserves.Additional natural gas liquids infrastructure is also needed due to the continued NGL production growth that has saturated the area’s current truck and railcar transportation capacity and market.The following provides additional details about our individual projects. Williston Basin Processing Plants and related projects - We announced plans to construct three new 100 MMcf/d natural gas processing facilities, the Garden Creek plant in eastern McKenzie County, North Dakota, and the Stateline I and II plants in western Williams County, North Dakota.In addition, we plan to make investments in related natural gas liquids infrastructure, expansions and upgrades to our existing gathering and compression infrastructure and new well connections associated with these plants.The Garden Creek plant and related projects are expected to be in service by the end of 2011 and cost approximately $350 million to $415 million, excluding AFUDC.The Stateline I plant, which is expected to be in service during the third quarter of 2012,and related projects are expected to cost approximately $300 million to $355 million, excluding AFUDC. The Stateline II plant, which is expected to be in service during the first half of 2013,and related projects are expected tocost approximately $260 million to $305 million, excluding AFUDC. These projects are in our Natural Gas Gathering and Processing segment. Bakken Pipeline and related projects - We announced plans to build a 525- to 615-mile natural gas liquids pipeline, the Bakken Pipeline, that will transport unfractionated NGLs from the Williston Basin in North Dakota to the Overland Pass Pipeline.The Bakken Pipeline will initially have capacity to transport up to 60 MBbl/d of unfractionated NGL production 36 Table of Contents from our natural gas gathering and processing assets in the Williston Basin originating in eastern Montana and connecting to the Overland Pass Pipeline in northeastern Colorado.The unfractionated NGLs will then be delivered to our existing natural gas liquids fractionation and distribution infrastructure in the Mid-Continent.Additional pump facilities could increase the Bakken Pipeline’s capacity to 110 MBbl/d.Supply commitments for the Bakken Pipeline will be anchored by NGL production from our natural gas processing plants.We are also discussing NGL supply commitments with third-party processors.Following receipt of all necessary permits, construction of the 12-inch diameter pipeline is expected to begin in the second quarter of 2012 and be in service during the first half of 2013.Project costs for the new pipeline are estimated to be $450 million to $550 million, excluding AFUDC. The unfractionated NGLs from the Bakken Pipeline and other supply sources under development in the Rockies will require additional pump stations and the expansion of existing pump stations on the Overland Pass Pipeline.These additions and expansions will increase the capacity of Overland Pass Pipeline to 255 MBbl/d.Our anticipated share of the costs for this project is estimated to be $35 million to $40 million, excluding AFUDC. The Bakken Pipeline and related projects are in our Natural Gas Liquids segment. Bushton Fractionator Expansion - To accommodate the additional volume from the Bakken Pipeline, we will invest $110 million to $140 million, excluding AFUDC, to expand and upgrade our existing fractionation capacity at Bushton, Kansas, increasing our capacity to 210 MBbl/d from 150 MBbl/d.This project is expected to be in service during the first half of 2013 and is in our Natural Gas Liquids segment. Cana-Woodford Shale and Granite Wash projects- In addition to the growth projects in the Williston Basin, we have also announced plans to invest approximately $270 million to $330 million, excluding AFUDC, in our existing Mid-Continent infrastructure, primarily in the Cana-Woodford Shale and Granite Wash areas.The expansions and upgrades will increase our ability to accommodate the growing natural gas and NGL supply from producers and natural gas processors as drilling activities increase in these areas.These investments will expand our ability to transport unfractionated NGLs from these Mid-Continent supply areas to fractionation facilities in Oklahoma and Texas and distribute purity NGL products to the Mid-Continent, Gulf Coast and upper Midwest market centers.A portion of these investments will also allow us to increase utilization of our natural gas processing capacity in Oklahoma. We announced plans to construct more than 230 miles of natural gas liquids pipeline that will expand our existing Mid-Continent natural gas liquids gathering system in the Cana-Woodford Shale and Granite Wash areas.The pipeline will connect to three new third-party natural gas processing facilities that are under construction and to three existing third-party natural gas processing facilities that are being expanded.Additionally, we will install additional pump stations on the Arbuckle Pipeline to increase its capacity to 240 MBbl/d.When completed, these projects are expected to add approximately 75 to 80 MBbl/d of raw, unfractionated NGLs to our existing natural gas liquids gathering systems.These projects are expected to be in service during the first half of 2012 and cost approximately $180 million to $240 million, excluding AFUDC.These projects are in our Natural Gas Liquids segment. We will invest an additional $55 million in the Cana-Woodford Shale development in Oklahoma.The investments include approximately $20 million for new well connections in 2010 and 2011 to gather additional Cana-Woodford Shale natural gas volumes. In addition, we also completed in the fourth quarter of 2010 the connection of our Western Oklahoma natural gas gathering system to our existing Maysville natural gas processing facility in central Oklahoma and the connection of a new natural gas processing plant to our natural gas liquids gathering system.These projects are in our Natural Gas Gathering and Processing and Natural Gas Liquids segments, respectively. Sterling I Pipeline Expansion - We will install seven additional pump stations for approximately $36 million, excluding AFUDC, along our existing Sterling I natural gas liquids distribution pipeline, increasing its capacity by 15 MBbl/d, which will be supplied by our Mid-Continent natural gas liquids infrastructure.The Sterling I pipeline transports purity NGL products from our fractionator in Medford, Oklahoma, to the Mont Belvieu, Texas, market center and is currently operating at capacity.The pump stations are expected to be in service in the second half of 2011.This project is in our Natural Gas Liquids segment. For a discussion of our capital expenditure financing, see “Capital Expenditures” in “Liquidity and Capital Resources” on page 50. Overland Pass Pipeline Company - In September 2010, we completed a transaction to sell a 49-percent ownership interest in Overland Pass Pipeline Company to a subsidiary of Williams Partners resulting in each joint-venture member now owning 50 percent of Overland Pass Pipeline Company.In accordance with the joint-venture agreement, we received approximately $423.7 million in cash at closing. We used the proceeds from the transaction to repay short-term debt and to fund a portion of our recently announced capital projects.A subsidiary of Williams Partners has elected to become the operator of Overland 37 Table of Contents Pass Pipeline Company and is expected to assume the role of operator in the second quarter of 2011.As a result of the transaction, we no longer control Overland Pass Pipeline Company and began accounting for our investment under the equity method of accounting in September 2010.In connection with the deconsolidation of Overland Pass Pipeline Company, we recognized a gain of approximately $16.3 million. Cash Distributions - During 2010, we paid cash distributions totaling $4.46 per unit, an increase of approximately 3.0 percent over the $4.33 per unit paid during 2009.In January 2011, our general partner declared a cash distribution of $1.14 per unit ($4.56 per unit on an annualized basis), an increase of approximately 3.6percent over the $1.10 declared in January 2010. Commercial Paper Program - In June 2010, we established a commercial paper program providing for the issuance of up to $1.0 billion of unsecured commercial paper notes.Amounts outstanding under the commercial paper program reduce the borrowings available under our Partnership Credit Agreement.In July 2010, we repaid all borrowings outstanding under our Partnership Credit Agreement with the issuance of commercial paper. Equity Issuance - In February 2010, we completed an underwritten public offering of 5,500,900 common units, including the partial exercise by the underwriters of their over-allotment option, at $60.75 per common unit, generating net proceeds of approximately $322.7 million. In conjunction with the offering, ONEOK Partners GP contributed $6.8 million in order to maintain its 2-percent general partner interest in us. We used the proceeds from the sale of common units and the general partner contribution to repay borrowings under our Partnership Credit Agreement and for general partnership purposes. Long-Term Debt - In June 2010, we repaid $250 million of maturing senior notes with available cash and short-term borrowings.With the repayment of these notes, we no longer have any obligation to offer to repurchase the $225 million senior notes due March 2011, in the event that our long-term debt credit ratings fall below investment grade. Debt Issuance - In January 2011, we completed an underwritten public offering of $1.3 billion senior notes, consisting of $650 million of 3.25-percent senior notes due 2016 and $650 million of 6.125-percent senior notes due 2041.The net proceeds, from the offering of approximately $1.28 billion were used to repay amounts outstanding under our commercial paper program and for general partnership purposes, including capital expenditures, and will be used to repay the $225 million principal amount of senior notes due March 2011. REGULATORY Environmental Liabilities -We are subject to multiple historical and wildlife preservation laws and environmental regulations affecting many aspects of our present and future operations.Regulated activities include those involving air emissions, stormwater and wastewater discharges, handling and disposal of solid and hazardous wastes, hazardous materials transportation, and pipeline and facility construction.These laws and regulations require us to obtain and comply with a wide variety of environmental clearances, registrations, licenses, permits and other approvals.Failure to comply with these laws, regulations, permits and licenses may expose us to fines, penalties and/or interruptions in our operations that could be material to our results of operations.If a leak or spill of hazardous substances or petroleum products occurs from pipelines or facilities that we own, operate or otherwise use, we could be held jointly and severally liable for all resulting liabilities, including response, investigation and clean-up costs, which could affect materially our results of operations and cash flows.In addition, emission controls required under the Clean Air Act and other similar federal and state laws could require unexpected capital expenditures at our facilities.We cannot assure that existing environmental regulations will not be revised or that new regulations will not be adopted or become applicable to us.Revised or additional regulations that result in increased compliance costs or additional operating restrictions could have a material adverse effect on our business, financial condition and results of operations. In May 2010, the EPA finalized the “Tailoring Rule” that will regulate greenhouse gas emissions at new or modified facilities that meet certain criteria.Affected facilities will be required to review best available control technology, conduct air-quality analysis, impact analysis and public reviews with respect to such emissions.The rule was phased in beginning January 2011 and, at current emission threshold levels, will have a minimal impact on our existing facilities.The EPA has stated it will consider lowering the threshold levels over the next five years, which could increase the impact on our existing facilities;however, potential costs, fees or expenses associated with the potential adjustments are unknown. In addition, the EPA issued a proposed rule on air-quality standards, “National Emission Standards for Hazardous Air Pollutants for Reciprocating Internal Combustion Engines,” also known as RICE NESHAP, scheduled to be adopted in 2013.The rule will require capital expenditures over the next three years for the purchase and installation of new emissions-control equipment. We do not expect these expenditures to have a material impact on our results of operations, financial position or cash flows. 38 Table of Contents Financial Markets Legislation - In July 2010, the Dodd-Frank Act was enacted, representing a far-reaching overhaul of the framework for regulation of United States financial markets.Various regulatory agencies, including the SEC and the CFTC, have proposed regulations for implementation of many of the provisions of the Dodd-Frank Act and are currently seeking comments on the proposals.We expect additional proposed regulations as the remaining provisions of the Dodd-Frank Act are implemented. Until the final regulations are established, we are unable to ascertain how we may be affected.Based on our assessment of the proposed regulations issued to date, we expect to be able to continue to participate in financial markets for hedging certain risks inherent in our business, including commodity and interest-rate risks; however, the costs of doing so may increase as a result of the new legislation.We may also incur additional costs associated with our compliance with the new regulations and anticipated additional record-keeping, reporting and disclosure obligations. IMPACT OF NEW ACCOUNTING STANDARDS Information about the impact of new accounting standards is included in Note Aof the Notes to Consolidated Financial Statements in this Annual Report.ASU 2010-06, “Improving Disclosures about Fair Value Measurements,” is a disclosure-only standard, which did not have a material impact.See Note B of the Notes to Consolidated Financial Statements for discussion of our fair value measurements. ESTIMATES AND CRITICAL ACCOUNTING POLICIES The preparation of our consolidated financial statements and related disclosures in accordance with GAAP requires us to make estimates and assumptions with respect to values or conditions that cannot be known with certainty that affect the reported amount of assets and liabilities, and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements.These estimates and assumptions also affect the reported amounts of revenue and expenses during the reporting period.Although we believe these estimates and assumptions are reasonable, actual results could differ from our estimates. The following is a summary of our most critical accounting policies, which are defined as those estimates and policies most important to the portrayal of our financial condition and results of operations and requiring our management’s most difficult, subjective or complex judgment, particularly because of the need to make estimates concerning the impact of inherently uncertain matters.We have discussed the development and selection of our estimates and critical accounting policies with the Audit Committee of our Board of Directors. Derivatives and Risk Management - We utilize derivatives to reduce our market risk exposure to interest rate and commodity price fluctuations and achieve more predictable cash flows.The accounting for changes in the fair value of a derivative instrument depends on whether it qualifies and has been designated as part of a hedging relationship.When possible, we implement effective hedging strategies using derivative financial instruments that qualify as hedges for accounting purposes.We have not used derivative instruments for trading purposes. For a derivative designated as a cash flow hedge, the effective portion of the gain or loss from a change in fair value of the derivative instrument is deferred in accumulated other comprehensive income (loss) until the forecasted transaction affects earnings, at which time the fair value of the derivative instrument is reclassified into earnings.The ineffective portion of the gain or loss on a derivative instrument designated as a cash flow hedge is recognized in earnings. We assess the effectiveness of hedging relationships quarterly by performing an effectiveness test on our hedging relationships to determine whether they are highly effective on a retrospective and prospective basis.We do not believe that changes in our fair value estimates of our derivative instruments have a material impact on our results of operations, as the majority of our derivatives are accounted for as cash flow hedges for which ineffectiveness is not material.However, if a derivative instrument is ineligible for cash flow hedge accounting or if we fail to appropriately designate it as a cash flow hedge, changes in fair value of the derivative instrument would be recorded currently in earnings.Additionally, if a cash flow hedge ceases to qualify for hedge accounting treatment because it is no longer probable that the forecasted transaction will occur, the change in fair value of the derivative instrument would be recognized in earnings.For more information on commodity price sensitivity and a discussion of the market risk of pricing changes, see Item 7A, Quantitative and Qualitative Disclosures about Market Risk. See Notes B and C of the Notes to Consolidated Financial Statements in this Annual Report for additional discussion of fair value measurements and derivatives and risk management activities. 39 Table of Contents Impairment of Goodwill and Long-Lived Assets, including Intangible Assets- We assess our goodwill for impairment at least annually as of July 1.There were no impairment charges resulting from our 2010, 2009 or 2008 impairment tests. As part of our impairment test, an initial assessment is made by comparing the fair value of a reporting unit with its book value, including goodwill.To estimate the fair value of our reporting units, we use two generally accepted valuation approaches, an income approach and a market approach, using assumptions consistent with a market participant’s perspective.Under the income approach, we use anticipated cash flows over a period of years plus a terminal value and discount these amounts to their present value using appropriate discount rates.Under the market approach, we apply multiples to forecasted cash flows.The multiples used are consistent with historical asset transactions.The forecasted cash flows are based on average forecasted cash flows for a reporting unit over a period of years. Our estimates of fair values significantly exceeded the book values of our reporting units in our July 1, 2010, impairment test.Even if the estimated fair values used in our July 1, 2010, impairment tests were reduced by 10 percent, no impairment charges would have resulted.The following table sets forth our goodwill, by segment, at both December 31, 2010 and 2009: (Thousands of dollars) Natural Gas Gathering and Processing $ Natural Gas Pipelines Natural Gas Liquids Goodwill $ We assess our long-lived assets, including intangible assets with finite useful lives, for impairment whenever events or changes in circumstances indicate that an asset’s carrying amount may not be recoverable.An impairment is indicated if the carrying amount of a long-lived asset exceeds the sum of the undiscounted future cash flows expected to result from the use and eventual disposition of the asset.If an impairment is indicated, we record an impairment loss equal to the difference between the carrying value and the fair value of the long-lived asset.We determined that there were no asset impairments in 2010, 2009 or 2008. For the investments we account for under the equity method, the impairment test considers whether the fair value of the equity investment as a whole, not the underlying net assets, has declined and whether that decline is other than temporary. Therefore, we periodically re-evaluate the amount at which we carry our equity method investments to determine whether current events or circumstances warrant adjustments to our carrying value.We determined that there were no impairments to our investments in unconsolidated affiliates in 2010, 2009 or 2008. Our impairment tests require the use of assumptions and estimates such as industry economic factors and the profitability of future business strategies.If actual results are not consistent with our assumptions and estimates or our assumptions and estimates change due to new information, we may be exposed to future impairment charges. See Notes A, D and E of the Notes to Consolidated Financial Statements in this Annual Report for additional discussion of goodwill and long-lived assets. Contingencies - Our accounting for contingencies covers a variety of business activities, including contingencies for legal and environmental exposures.We accrue these contingencies when our assessments indicate that it is probable that a liability has been incurred or an asset will not be recovered, and an amount can be reasonably estimated.We base our estimates on currently available facts and our assessments of the ultimate outcome or resolution.Accruals for estimated losses from environmental remediation obligations generally are recognized no later than completion of a remediation feasibility study.Recoveries of environmental remediation costs from other parties are recorded as assets when their receipt is deemed probable.Our expenditures for environmental evaluation, mitigation, remediation and compliance to date have not been significant in relation to our financial position or results of operations, and our expenditures related to environmental matters had no material effect on earnings or cash flows during 2010, 2009 and 2008.Actual results may differ from our estimates resulting in an impact, positive or negative, on earnings.See Note M of the Notes to Consolidated Financial Statements in this Annual Report for additional discussion of contingencies. 40 Table of Contents FINANCIAL RESULTS AND OPERATING INFORMATION Consolidated Operations The following table sets forth certain selected consolidated financial results for the periods indicated: Variances Variances Years Ended December 31, 2010 vs. 2009 2009 vs. 2008 Financial Results Increase (Decrease) Increase (Decrease) (Millions of dollars) Revenues $ 34% $ ) (16%) Cost of sales and fuel 41% ) (19%) Net margin 2% ) (2%) Operating costs ) (2%) 11% Depreciation and amortization 6% 31% Gain (loss) on sale of assets * * Operating income $ 7% $ ) (15%) Equity earnings from investments $ 40% $ ) (28%) Allowance for equity funds used during construction $ )
